       Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 1 of 60




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
U.S. SECURITIES AND EXCHANGE           :
COMMISSION,
                                       :
               Plaintiff,
                                       :
       vs.                                 Civil Action No. 19-cv-5244 (AKH)
                                       :
KIK INTERACTIVE INC.,

              Defendant.               :

-------------------------------------- X

   KIK INTERACTIVE, INC.’S REPLY MEMORANDUM OF LAW IN FURTHER
           SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT




                                      i
               Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 2 of 60



                                                        TABLE OF CONTENTS

INTRODUCTION ......................................................................................................................... 1
ARGUMENT ................................................................................................................................. 2
          I.         THE SEC’S EXTENSIVE RELIANCE ON TELEGRAM IS
                     MISPLACED. ........................................................................................................ 2
          II.        THE SEC HAS FAILED TO IDENTIFY ANY MATERIAL FACTUAL
                     DISPUTE THAT THERE IS NO COMMON ENTERPRISE. ............................. 5
                     A.         Kik Owed No Ongoing Contractual Obligations to Kin Purchasers. ........ 6
                     B.         The SEC Fails to Raise a Material Dispute as to the Absence of
                                Horizontal Commonality. ........................................................................ 10
                                1.         Kik Did Not Pool TDE Funds for the Common Benefit of
                                           Any “Enterprise.” ......................................................................... 11
                                2.         TDE Purchasers Were Not Entitled to a Pro Rata
                                           Distribution of Profits. ................................................................. 12
                                3.         TDE Purchasers’ Fortunes Were Not Bound to One
                                           Another Because They Retained Full Control Over Their
                                           Kin................................................................................................ 14
                     C.         Kik’s Ownership of Kin Does Not Create Strict Vertical
                                Commonality............................................................................................ 20
          III.       THE SEC CANNOT ESTABLISH THAT KIK LED PURCHASERS TO
                     EXPECT PROFITS FROM KIK’S FROM ESSENTIAL MANAGERIAL
                     EFFORTS. ........................................................................................................... 24
                     A.         The SEC Continues to Ignore the Primary Document Binding Kik
                                and Kin Purchasers: the Terms of Use. .................................................... 25
                     B.         Kik Offered and Sold Kin as a Medium of Exchange and Did Not
                                Guarantee Profits or Returns. ................................................................... 26
                     C.         The SEC’s Emphasis on Kin’s Utility on Day One Is Misplaced. .......... 28
                     D.         The SEC Also Fails to Dispute That Kik Did Not Market Kin as an
                                Opportunity for TDE Purchasers to Profit. .............................................. 30
                     E.         Kik’s Efforts Could Not Cause Kin Purchasers to Profit. ....................... 36
          IV.        KIK ENGAGED IN TWO SEPARATE OFFERINGS. ...................................... 39
                     A.         Kik’s Pre-sale and TDE Were Not a “Single Distribution.” .................... 40
                     B.         The Pre-sale and TDE Do Not Qualify for Integration............................ 44
          V.         KIK’S PRE-SALE WAS EXEMPT FROM THE REGISTRATION
                     REQUIREMENT AND COMPLIED WITH REGULATION D. ....................... 46
                     A.         Kik Complied with Each and Every Requirement of Rule 506(c)
                                and Therefore Is Exempt from Registration. ........................................... 46

                                                                      ii
            Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 3 of 60



                     B.         Kik Made a Good Faith and Reasonable Attempt to Comply with
                                Rule 506(c) and Therefore the Pre-Sale Is Exempt from
                                Registration. ............................................................................................. 49
                     C.         The Pre-Sale Qualifies for an Exemption Under Section 4(a)(2). ........... 50
CONCLUSION ............................................................................................................................ 51




                                                                     iii
            Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 4 of 60



                                                               Cases

Aldrich v. McCulloch Props., Inc.,
  627 F.2d 1036 (10th Cir. 1980) ................................................................................................. 27

Alunni v. Devel. Res. Grp., LLC,
  445 F. App’x 288 (11th Cir. Oct. 27, 2011) ................................................................ 6, 8, 24, 32

Balestra v. ATBCoin LLC,
 380 F. Supp. 3d 340 (S.D.N.Y. 2019) ....................................................................................... 12

Bender v. Cont’l Towers Ltd. P’ship,
 632 F. Supp. 497 (S.D.N.Y. 1986) ............................................................................................ 37

Centrifugal Force, Inc. v. Softnet Commc’n, Inc.,
 2011 WL 744732 (S.D.N.Y. Mar. 1, 2011) ................................................................................. 9

Commonwealth Bank & Tr. Co. v. Spectrum Leasing Corp.,
 719 F. Supp. 346 (M.D. Pa. 1989) ............................................................................................. 11

Cont’l Mktg Corp. v. SEC,
 387 F.2d 466 (10th Cir. 1967) ........................................................................................... 7, 9, 10

Contract Buyers League v. F&F Inv.,
 300 F. Supp. 210 (N.D. Ill. 1969) .............................................................................................. 25

Copeland v. Hill,
 680 F. Supp. 466 (D. Mass. 1988) ............................................................................................. 16

Davis v. Rio Rancho Estates,
 401 F. Supp. 1045 (S.D.N.Y. 1975) ................................................................................ 6, 36, 38

De Luz Ranchos Inv., Ltd. v. Coldwell Banker & Co.,
 608 F.2d 1297 (9th Cir. 1979) ..................................................................................................... 6

Feldman v. Google, Inc.,
 513 F. Supp. 2d 229 (E.D. Pa. 2007) ........................................................................................... 9

Goodheart Clothing Co., Inc. v. Laura Goodman Enters., Inc.,
 962 F.2d 268 (2d Cir. 1992) ........................................................................................................ 2

Goodwin Props., LLC v. Acadia Grp., Inc.,
 2001 WL 800064 (D. Me. 2001) ............................................................................................... 45

Happy Inv. Grp. v. Lakeworld Props., Inc.,
 396 F. Supp. 175 (N.D. Cal. 1975) .......................................................................................... 6, 8

Hart v. Pulte Homes of Michigan Corp.,
 735 F.2d 1001 (6th Cir. 1984) ............................................................................................... 6, 32

                                                                  iv
            Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 5 of 60



Jamaica Ash & Rubbish Removal Co., Inc. v. Ferguson,
  85 F. Supp. 2d 174 (E.D.N.Y. 2000) ......................................................................................... 34

Jordan Inv. Co., LTD, v. Hunter Green Invs. LTD,
  205 F. Supp. 2d 243 (S.D.N.Y. 2002) ....................................................................................... 20

Kemmerer v. Weaver,
 445 F.2d 76 (7th Cir. 1971) ....................................................................................................... 31

Lavery v. Kearns,
  792 F. Supp. 847 (D. Me. 1992) .......................................................................................... 16, 33

Long v. Shultz Cattle Co.,
  881 F.2d 129 (5th Cir. 1989) ......................................................................................... 14, 18, 19

Marine Bank v. Weaver,
 455 U.S. 551 (1982) .................................................................................................................. 26

Marini v. Adamo,
 812 F. Supp. 2d 243 (E.D.N.Y. 2011) ................................................................................ passim

Meyer v. Uber Techs., Inc.,
 868 F.3d 66 (2d Cir. 2017) .......................................................................................................... 9

Noa v. Key Futures, Inc.
 638 F.2d 77 (9th Cir. 1980) ................................................................................................. 16, 33

Revak v. SEC Realty Corp,
 18 F.3d 81 (2d Cir. 1994) ................................................................................................... passim

Rice v. Branigar Org., Inc.,
  922 F.2d 788 (11th Cir. 1991) ................................................................................................... 27

Roberts v. Obelisk, Inc.,
 2019 WL 1902605 (S.D. Cal. Apr. 29, 2019) ............................................................................. 9

Rodriguez v. Banco Cent. Corp.,
 990 F.2d 7 (1st Cir. 1993).................................................................................................. 6, 8, 37

Savino v. E.F. Hutton & Co., Inc.,
  507 F. Supp. 1225 (S.D.N.Y. 1981) .......................................................................................... 20

SEC v. Aqua-Sonic Prods. Corp.,
  524 F. Supp. 866 (S.D.N.Y. 1981) ............................................................................................ 18

SEC v. Aqua-Sonic Prods. Corp.,
  687 F.2d 577 (2d Cir. 1982) .......................................................................................... 18, 24, 26



                                                                    v
            Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 6 of 60



SEC v. Battoo,
  158 F. Supp. 3d 676 (N.D. Ill. 2016) ........................................................................................... 8

SEC v. C.M. Joiner Leasing Corp.,
  320 U.S. 344 (1943) ................................................................................................................ 5, 7

SEC v. Cavanagh,
  1 F. Supp. 2d 337 (S.D.N.Y. 1998) ........................................................................................... 41

SEC v. Cavanagh,
  445 F.3d 110 (2d Cir. 2006) ................................................................................................ 40, 41

SEC v. Edwards,
  540 U.S. 389 (2004) ............................................................................................................ 15, 17

SEC v. ETS Payphones, Inc.,
  300 F.3d 1281 (11th Cir. 2002) ................................................................................................. 17

SEC v. Galaxy Foods, Inc.
  417 F. Supp. 1225 (E.D.N.Y. 1976) .......................................................................................... 14

SEC v. Hui Feng,
  935 F.3d 721 (9th Cir. 2019) ..................................................................................................... 31

SEC v. Infinity Grp. Co.,
  212 F.3d 180 (3d Cir. 2000) .......................................................................................... 12, 14, 18

SEC v. Koscot Interplanetary, Inc.,
  497 F.2d 473 (5th Cir. 1974) ............................................................................................... 14, 19

SEC v. Life Partners, Inc.,
  87 F.3d 536 (D.C. Cir. 1996) ..................................................................................................... 11

SEC v. Mattera,
  2013 WL 6485949 (S.D.N.Y. Dec. 9, 2013) ............................................................................. 41

SEC v. Ralston Purina Co.,
  346 U.S. 119 (1953) ...................................................................................................... 46, 50, 51

SEC v. SG Ltd.,
  265 F.3d 42 (1st Cir. 2001)........................................................................................................ 31

SEC v. Telegram Grp., Inc.,
  2020 WL 1430035 (S.D.N.Y. Mar. 24, 2020) .................................................................... passim

SEC v. W.J. Howey Co.,
  328 U.S. 293 (1946) ........................................................................................................... passim



                                                                    vi
            Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 7 of 60



Solis v. Latium Network, Inc.,
  2018 WL 64455433 (D.N.J. Dec. 10, 2018).............................................................................. 12

United Housing Found., Inc. v. Forman,
 421 U.S. 837 (1975) ............................................................................................................ 25, 28

United States v. Leonard,
 529 F.3d 83 (2d Cir. 2011) .................................................................................................. 26, 36

Univ. of Texas v. Camenisch,
 451 U.S. 390 (1981) .................................................................................................................... 2

Warfield v. Alaniz,
 569 F.3d 1015 (9th Cir. 2009) ............................................................................................. 26, 34

Weinstock v. Columbia Univ.,
 224 F.3d 33 (2d Cir. 2000) ........................................................................................................ 36

Woodward v. Terracor,
 574 F.2d 1023 (10th Cir. 1978) ................................................................................... 6, 7, 10, 28

                                                       Other Authorities

Agri-Quip,
 SEC No-Action Letter, 1974 WL 9638 (Sept. 20, 1974) .......................................................... 44

Loss, et. al., Fundamentals of Securities Regulation 3.C.1 (7th Ed. 2020) .................................. 39

                                                            Regulations

17 C.F.R. § 230.502 .......................................................................................................... 40, 45, 47

17 C.F.R. § 230.506 ............................................................................................................... passim

17 C.F.R. § 230.508 .......................................................................................................... 46, 49, 50




                                                                   vii
         Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 8 of 60



                                          INTRODUCTION

        As demonstrated in its opening brief, Kik is entitled to summary judgment for two primary

reasons. First, the TDE1 did not constitute an “investment contract” because the SEC cannot

establish two of the three requirements of the Howey test: a common enterprise and expectation of

profits from the essential managerial efforts of others.         Second, Kik’s separate Pre-sale of

contractual rights to accredited investors complied with an exemption from registration. The SEC

cannot establish that the TDE and Pre-sale constituted a “single integrated offering” because the

transactions were conducted at different stages of development (pre and post-launch), involved

different rights, different contractual agreements, different purchasers, and different consideration.

        Far from undermining any of these arguments, the SEC’s Opposition actually confirms that

Kik is entitled to summary judgment on these grounds. As evidenced by the SEC’s Response to

Kik’s Rule 56.1 Statement, the key material facts supporting Kik’s Motion are undisputed.

Nonetheless hoping to avoid judgment as a matter of law, the SEC rests its Opposition on a number

of faulty legal propositions and inapposite cases. Rather than address the controlling precedent in

Kik’s Opening Brief, the SEC repeatedly cites to nonbinding authorities, decided at preliminary

stages, or premised on legal principles expressly rejected by the Second Circuit. In addition, the

SEC ignores critical facts, such as the provisions of the Terms of Use, the only contract between

Kik and TDE purchasers, in favor of inconsequential facts, such as isolated statements made by

Kik employees taken out of context. Because the SEC cannot establish either the required elements

of an investment contract or that the TDE and Kik’s pre-sale to accredited investors constituted a

“single integrated offering,” Kik’s Motion for Summary Judgment should be granted.




1
 Unless otherwise indicated, all capitalized terms shall have the same meanings as they do in Kik’s Motion
for Summary Judgment.

                                                   -1-
         Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 9 of 60



                                            ARGUMENT2

I.      THE SEC’S EXTENSIVE RELIANCE ON TELEGRAM IS MISPLACED.

        The SEC’s central argument is that the recent preliminary injunction ordered in SEC v.

Telegram Grp., Inc. mandates denial of Kik’s Motion. See SEC Opp. at passim (citing 2020 WL

1430035, at *2 (S.D.N.Y. Mar. 24, 2020), appeal docketed, No. 20-1026 (2nd Cir. March 24,

2020) (granting preliminary injunction, halting future distribution of cryptocurrency to pre-sale

purchasers)). In so doing, the SEC “[i]mproperly equates ‘likelihood of success’ with ‘success’”

on the merits. See Univ. of Texas v. Camenisch, 451 U.S. 390, 394 (1981). Unlike summary

judgment, rulings at the preliminary-injunction stage are not final judgments on the merits, but

rather tentative rulings based on an incomplete record.3 Camenisch, 451 U.S. at 395; Goodheart

Clothing Co., Inc. v. Laura Goodman Enters., Inc., 962 F.2d 268, 274 (2d Cir. 1992) (“A

preliminary determination of likelihood of success on the merits in a ruling on a motion for

preliminary injunction is ordinarily tentative, pending a trial or motion for summary judgment.”).

        In any event, Telegram involved an entirely different set of facts and circumstances, and

so even the tentative conclusions reached at the preliminary injunction stage are irrelevant to this

case. Telegram sold interests in future digital tokens only to accredited investors in two groups of

private-placement transactions. Telegram, 2020 WL 1430035, at *3. The tokens it sold were

discounted by roughly 60-75% from the price Telegram expected them to trade when they were


2 Citations to “Welsh Ex.” and “Landsvik Ex.” refer to exhibits filed with the Declarations of Michael E.
Welsh (ECF No. 64) and Julianne M. Landsvik (ECF No. 79). Citations to exhibits filed with the
Declaration of Laura D’Allaird (ECF No. 60) are referred to as “SEC” followed by the exhibit number (e.g.,
“SEC1”). “SEC 56.1” and “Kik 56.1” refer to the parties’ statements of undisputed material facts (ECF
Nos. 59, 63). “Kik Br.” means Kik’s Summary Judgment Memorandum (ECF No. 62). “SEC Mot.” refers
to the SEC’s Summary Judgment Memorandum (ECF No. 58). “SEC Opp.” and Kik Opp.” refer to the
parties’ respective opposition briefs. (ECF Nos. 74, 77). “SEC 56.1 Response” and “Kik 56.1 Response”
refer to the responses to the parties’ statements of undisputed material facts (ECF Nos. 75, 78).
3
  Notably, the court in Telegram declined to rule on the parties’ cross-motions for summary judgment “at
this juncture.” Telegram, 2020 WL 1430035, at *2.

                                                    2
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 10 of 60



launched. Id. at *5. From those sales (to only 175 purchasers), Telegram raised $1.7 billion. Id.

at *4. Telegram planned to use those funds to build and develop its cryptocurrency called

“Grams,” which would operate on an entirely new blockchain, also to be developed by Telegram

with proceeds from the sales, called the “TON Blockchain.” Id. at *3. The sales to those

accredited investors made up 58% of all Grams that were ever going to exist. Id. at *4. And

because Telegram had no plans to sell Grams directly to the public in the near future, anyone

interested in acquiring Grams until then would have to purchase them from one of the accredited

investors. Id. at *13. To ensure those investors would be motivated to flip their tokens (and “reap

whopping gains from the resale,” id. at *2), Telegram created “exclusive windows” for them to

resell their tokens, approximating the premium they would make to be “852% and 172%,”

respectively, for the two groups of purchasers. Id. at *12–13. Telegram also promised to

repurchase Grams in circulation if the market price fell below a specified formula, which it assured

the accredited investors was a means of “increasing the price per Gram.” Id. at *12.

       In Telegram, there was no dispute that the initial purchase agreements were securities.

SEC108 at 6:2-4. Instead, the SEC argued that the pending distribution of 58% of Grams to the

175 accredited investors was an extension of that initial securities offering. Telegram, 2020 WL

1430035, at *1, 8. In granting the preliminary injunction, the court concluded that the SEC

established that “Telegram’s present plan to distribute Grams [to accredited investors] is an

offering of securities under” Howey. Id. at *2 (citing SEC v. W.J. Howey Co., 328 U.S. 293 (1946).

The Telegram court further determined that by providing the “exclusive windows” for resale,

Telegram created a substantial likelihood that the interests of the accredited investors were tied to

pooled funds and Telegram’s effort to help the investors profit from the resale. Id. at *10, 13.

Importantly, the court did not conclude that the Grams themselves were securities, see id. at *18,



                                                 3
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 11 of 60



but rather that the purchase agreements were part of an ongoing scheme “to distribute those Grams

into a secondary public market, which would be supported by Telegram’s ongoing efforts,” making

the purchasers “function as statutory underwriters.” Id. at *1, 19.

       Telegram has already appealed the district court’s preliminary injunction ruling, see Notice

of Appeal, Telegram, 1:19-cv-09439 (filed Mar. 24, 2020) (ECF No. 228), and observers have

noted very serious flaws in the district court’s analysis in that decision. ECF No. 69. As such, the

SEC’s heavy reliance on this preliminary ruling is questionable, at best. But in any event, the

transactions at issue in this case—Kik’s Pre-sale of contractual rights from July 3 to September 11

of 2017, and then Kik’s public TDE from September 12 to September 26 of 2017—are completely

different from the “scheme” that the court considered in Telegram and the court’s analysis

therefore has no application here. The key differences include the following:

           •   Unlike Telegram, Kik conducted a public sale of Kin tokens that allowed the public
               to purchase Kin directly from Kik, and thus Pre-sale participants were not a means
               of distributing Kin to the public.

           •   Rather than selling 58% of tokens to private investors as Telegram did, Kik
               allocated the rights to roughly 5–6% of Kin to accredited private investors.

           •   Kik also allocated 60% of the Kin in circulation to the Kin Foundation, which
               would distribute Kin for free through the Kin Rewards Engine to Kin economy
               participants over time based contributions to the Kin economy that would develop.

           •   Rather than promising to take actions to maintain a price floor (as Telegram did),
               Kik consistently stated that it had no control over the price of Kin, which would be
               determined by supply and demand. For example, it alerted Pre-sale purchasers that
               currencies like Kin “are subject to any fluctuation in the rate of exchange and, in
               the case of digital assets, the exchange valuations” which “may have an adverse
               effect on the value, price or income of an investor’s investment.” Welsh Ex. F at
               KIK000039. Kik never indicated that it would (or could) provide liquidity for Kin
               on secondary markets, nor did it offer to maintain a price floor. To the contrary:
               Kik stated it could not guarantee any value for Kin. See SEC46B at 35:20–23.

           •   Rather than promising “exclusive” windows for immediate resale at substantial
               premiums (as Telegram did), Pre-sale purchasers did not receive any Kin until Kik
               distributed it to the public, and even then, did not receive half of their Kin until one
               full year later.

                                                  4
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 12 of 60



       Despite all of these key factual differences, the SEC places heavy reliance on this decision,

evidently because both cases involves cryptocurrencies.          But Howey is a fact-intensive,

transaction-specific inquiry, and “the courts have not been guided by the nature of the assets back

[sic] of a particular document or offering. The test rather is what character the instrument is

given in commerce by the terms of the offer, the plan of distribution, and the economic

inducements held out to the prospect.” SEC v. C.M. Joiner Leasing Corp., 320 U.S. 344, 352-53

(1943) (emphasis added) (rejecting argument that sales of real estate were not regulated by the Act

solely because they involved real estate). The court in Telegram even made clear during the

preliminary injunction hearing that there is “no basis under the Howey test” for the position “that

cryptocurrencies are inherently securities.” SEC108 at 4:18-22. At bottom, the “facts and

circumstances” currently before this Court are dramatically different from those considered by the

court in Telegram. As such, the Telegram court’s analysis has no bearing on Kik’s Motion.

II.    THE SEC HAS FAILED TO IDENTIFY ANY MATERIAL FACTUAL DISPUTE
       THAT THERE IS NO COMMON ENTERPRISE.

       As demonstrated in Kik’s Motion, there was no ongoing relationship or commonality

between or among Kik and TDE purchasers to establish a common enterprise as required by

Howey. In its Opposition, the SEC does not dispute the key material facts on which this argument

is based. Specifically, the SEC does not dispute that: (1) the Terms of Use constituted the “entire

agreement” between Kin and TDE participants relating to the purchase of Kin (SEC 56.1 Response

at ¶ 48); (2) Kin tokens were provided “as is” and “without warranties or conditions of any kind”

(id. at ¶ 49); (3) Kik “did not commit to do anything other than deliver Kin tokens in exchange for

Ether.” (id. at ¶ 52); (4) TDE purchasers had complete control over their Kin tokens when they

received them (id. at ¶¶ 68–69); (5) TDE purchasers were not required to share any profits or losses

resulting from their resale of Kin (if any) with other Kin holders (id. ¶ 53); or (6) that on the day


                                                 5
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 13 of 60



TDE purchasers received Kin, it could be “immediately transferred between users on the Ethereum

blockchain peer to peer or be integrated within an application.” Id. ¶ 71.

       As a matter of law, these undisputed facts preclude a finding of common enterprise here,

for at least three reasons: First, the lack of ongoing contractual obligations between Kik and TDE

purchasers negates the existence of a common enterprise under any formulation. Second, there is

no horizontal commonality between TDE purchasers because their funds were not “pooled” for

their common benefit, nor were they entitled to a pro rata distribution of profits. Third, the fortunes

of Kik and TDE purchasers were not linked because each party had exclusive control over their

Kin, meaning some could profit while others did not. Because the SEC cannot establish a common

enterprise, Kik is entitled to judgment as a matter of law.

       A.      Kik Owed No Ongoing Contractual Obligations to Kin Purchasers.

       The SEC admits that, once Kik distributed Kin tokens to TDE purchasers, Kik owed those

TDE purchasers no ongoing obligations at all. See SEC 56.1 Response at ¶ 52. The SEC argues,

however, that a common enterprise does not require that the promoter owe binding obligations to

purchasers. SEC Opp. at 20–21. Kik’s Motion cited decades of cases finding no common

enterprise precisely because there were no ongoing obligations between buyer and seller. See Kik

Br. at 18–22, citing Woodward v. Terracor, 574 F.2d 1023, 1025 (10th Cir. 1978); De Luz Ranchos

Inv., Ltd. v. Coldwell Banker & Co., 608 F.2d 1297, 1300–01 (9th Cir. 1979); Davis v. Rio Rancho

Estates, 401 F. Supp. 1045, 1049–50 (S.D.N.Y. 1975); Hart v. Pulte Homes of Michigan Corp.,

735 F.2d 1001, 1003 (6th Cir. 1984); Alunni v. Devel. Res. Grp., LLC, 445 F. App’x 288, 292–93,

298 (11th Cir. Oct. 27, 2011); Rodriguez v. Banco Cent. Corp., 990 F.2d 7, 11 (1st Cir. 1993);

Happy Inv. Grp. v. Lakeworld Props., Inc., 396 F. Supp. 175, 181 (N.D. Cal. 1975). The SEC’s

Opposition does not call any of this authority into question. The SEC attempts to distinguish only

Woodward, but its arguments are unpersuasive. First, the SEC claims (without support) that real

                                                  6
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 14 of 60



estate “is more easily understood to provide a consumptive use.” SEC Opp. at 22. Setting aside

that consumptive use has no bearing on common enterprise, Kin tokens were marketed as “a

general purpose cryptocurrency for use in everyday digital services such as chat, social media, and

payments.” Ex. K at KIK000008. Given the prevalence of apps and smart phones, it is hard to

imagine how this use would not be “easily understood.” Second, the SEC claims that Woodward

“recognized” that a common enterprise could exist “whereby it is expressly or impliedly

understood that the property will be developed or operated by others.” SEC Opp. at 22 (emphasis

in original). But this grossly misrepresents the Woodward court’s ruling: the language is actually

a quote from a secondary source that had been cited by the plaintiffs, which the court expressly

rejected, as it went on to confirm the significance of ongoing contractual obligations:

       In the instant case there is no suggestion that Terracor is under any contractual
       obligation to do anything more than deliver title upon payment of the purchase
       price. That, to us, is a significant difference.”

Id. at 1026–27. Simply put, nothing in Woodward suggests that there can be a common enterprise

where, as here, there are no ongoing obligations between buyer and seller.

       The same is true of the SEC’s authorities: none of them found a common enterprise in the

absence of some obligation by the seller (whether a “formal” contract or not) to perform ongoing,

profit-generating tasks. See, e.g., Joiner, 320 U.S. at 346–48 (finding that the seller “promised”

to drill an exploration well, which was the “thread on which everybody’s beads were strung”);

Cont’l Mktg Corp. v. SEC, 387 F.2d 466, 470 (10th Cir. 1967) (seller represented that “a

representative of the domestic beaver industry . . . would bring profit to investors,” who were

“encouraged to leave their beavers” with the sellers where they would be “‘expertly housed, fed

and otherwise cared for.’”). Kik has never claimed that a “formal contractual document” was

required, or that this Court must solely examine the contract in evaluating a transaction. It is well-

established that the transaction must be considered in light of “economic realities.” See Howey,

                                                  7
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 15 of 60



328 U.S. at 298. But where, as here, a written contract is designated as the sole agreement

governing a transaction, the authority is clear that extraneous oral statements or explanations do

not supersede it. See Kik Br. at 18–20, citing Alunni, 445 F. App’x at 292–93, 298 (oral promises

made during promotional efforts insufficient to create investment contract where written contract

was entire agreement between the parties); Rodriguez, 990 F.2d at 11 (seller’s “strong and repeated

suggestions” that surrounding land would develop did not create investment contract as there was

no contractual obligation to do so); Happy Inv. Grp., 396 F. Supp. at 181 (no investment contract

“when there are promises of the general nature made by defendants in their literature and handouts,

but no actual commitments to perform specific services”).

       Under this standard, Kik’s Motion should be granted. The SEC does not dispute that the

Terms of Use precluded the existence of any ongoing obligations, and the SEC has not identified

any extra-contractual promise or obligation by Kik to conduct work for the “enterprise.” To start,

the SEC does not dispute that TDE purchasers were bound by these Terms of Use. It offers no

evidence that purchasers did not acknowledge and accept the Terms of Use before purchasing Kin.

Rather, the SEC mischaracterizes the contract as “click-the-box” “boilerplate” and asks this Court

to simply ignore the terms of the underlying agreement on that basis. But unlike the cases cited

by the SEC, the Terms of Use were not isolated disclaimers within investment brochures (SEC v.

Battoo, 158 F. Supp. 3d 676, 696 (N.D. Ill. 2016)), nor could they be characterized as self-serving

public statements first published months after the transaction (Telegram, 2020 WL 1430035, at

*5). Rather, the undisputed facts show that Terms of Use were presented to each and every

potential TDE participant before they finalized their purchase of Kin, and that those purchasers

could not complete their purchases without affirmatively agreeing to be bound by them:




                                                8
         Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 16 of 60




Welsh Ex. A at ¶ 62–63.4 By clicking their agreement to the Terms of Use, purchasers entered an

enforceable contract with Kik that “govern[ed] . . . [their] purchase of the Kin Tokens.” Welsh

Ex. H at KIK000079; Meyer v. Uber Techs., Inc., 868 F.3d 66, 79 (2d Cir. 2017) (“Courts around

the country have recognized that an electronic click can suffice to signify the acceptance of a

contract[.]”); Feldman v. Google, Inc., 513 F. Supp. 2d 229, 236 (E.D. Pa. 2007) (collecting cases).

And given that these Terms were binding on TDE purchasers, the SEC fails to identify any

provision therein which would bind Kik to ongoing obligations.

        Even if the Court looks beyond the Terms of Use, the SEC still has not identified an

actionable promise by Kik to perform any tasks that pertain to TDE purchasers or its alleged

“enterprise.” This is not a case like Continental Marketing, where “all [the purchasers] needed to

do was buy the beavers, pay ranching fees,” and the ranchers promised to do the rest of the work

to generate “geometric profits.” 387 F.2d at 470. Here, the SEC claims there were “scores of

public statements,” but does not even argue that Kik obligated itself to do anything in these

statements—it merely claims that they “primed public investors’ expectations of profits.” SEC

Opp. at 23. But the SEC cites no authority for the proposition that a common enterprise can arise

from statements that “prime[]” someone else’s expectation of profits (whatever that means).



4The SEC’s reliance on the limited recollection of two TDE participants is not sufficient to create a disputed
fact. Nor would this dispute be material in any event: purchasers’ memory of checking a box is not relevant
to the enforceability of a contract. See Centrifugal Force, Inc. v. Softnet Commc’n, Inc., 2011 WL 744732,
at *7 (S.D.N.Y. Mar. 1, 2011) (“Failure to read a contract before agreeing to its terms does not relieve a
party of its obligations under the contract.”); accord Roberts v. Obelisk, Inc., 2019 WL 1902605, at *6 (S.D.
Cal. Apr. 29, 2019) (testimony that plaintiffs “do not recall” agreeing to the terms is “immaterial”).

                                                      9
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 17 of 60



Moreover, the SEC only puts forth one alleged “covenant” to “pledge all [Kik’s] resources,” but

omits that in this quote, Kik said only that it was going to make Kin available to use within Kik

Messenger and would put its resources toward ensuring it met that goal. See Welsh Ex. K at

KIK000021, KIK000023. TDE purchasers had no stake in Kik Messenger, nor did they share in

any benefit from Kik Messenger’s success or failure. See SEC92, 110:11-13; id. at 111:8-12. Put

in the terms of Continental Marketing, this would be akin to the beaver ranchers expending efforts

toward raising their own beavers, generating no profits whatsoever for the other purchasers, but

having an incidental effect on the industry. The same is true for Kik Messenger: any success it

had in integrating Kin would have only incidental effects on Kin purchasers. Woodward, 574 F.2d

at 1026 (finding no common enterprise where the defendant’s efforts to “enhance” the

development would have “purely incidental” effects on the other purchasers). Thus, even if the

Terms of Use did not control, the SEC has not identified a genuine issue of material fact as to

whether an extra-contractual obligation could have existed.

       B.      The SEC Fails to Raise a Material Dispute as to the Absence of Horizontal
               Commonality.

       As set forth in Kik’s Motion, the SEC cannot establish common enterprise under the

Second Circuit’s horizontal commonality test because TDE purchasers neither pooled their funds

nor shared any profits or losses on a pro rata basis. Revak v. SEC Realty Corp, 18 F.3d 81, 87 (2d

Cir. 1994). In its Opposition, the SEC strains to reinterpret the horizontal commonality test

(including in ways the Second Circuit specifically rejected in Revak), and tries to distort the factual

record. But despite the SEC’s hand waving, the undisputed factual record shows that: (1) Kik did

not “pool” assets for the common benefit of TDE purchasers, (2) TDE purchasers did not receive

a pro rata distribution of profits, and (3) the fortunes of TDE purchasers were not tied together.

Any one of these undisputed facts is enough to require judgment in Kik’s favor.


                                                  10
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 18 of 60



               1.      Kik Did Not Pool TDE Funds for the Common Benefit of Any
                       “Enterprise.”

       The SEC’s contention that Kik “pooled” the funds from the TDE by depositing them into

one bank account misstates the law and contradicts its own pleadings. First of all, even if the funds

were deposited into one account (which they were not), that would not amount to “pooling” for

this purpose. Instead, the SEC must also show that Kik used the funds for a common purpose to

fulfill on-going obligations to the purchasers. SEC v. Life Partners, Inc., 87 F.3d 536, 544 (D.C.

Cir. 1996) (rejecting SEC’s contention that commingling of funds is sufficient to establish

“pooling”); Commonwealth Bank & Tr. Co. v. Spectrum Leasing Corp., 719 F. Supp. 346, 349–50

(M.D. Pa. 1989) (no horizontal commonality despite placing funds in company’s operating

account). Otherwise, any retailer that sells a product and deposits the proceeds in a company bank

account could be said to be pooling the funds, even if it uses those proceeds to fund its own

operations. Further, in its own Statement of Undisputed Material Facts, the SEC acknowledges

that the funds from the TDE were never placed together into a single bank account. SEC 56.1 ¶¶

294–95. On the contrary, to this date, proceeds from the TDE remain in two forms of currency

(Ether and U.S. dollars), and are located in two separate accounts (a digital wallet and a Canadian

bank account). SEC 56.1 ¶ 294. Further, nothing on the record suggests that Kik used these funds

for a common purpose so that each purchaser shares in fortunes and risks of the use of those funds

on an ongoing basis.

       Kik also did not use these funds for the common purpose of fulfilling any ongoing

obligations to TDE purchasers, and the SEC does not say otherwise. To confuse this analysis, the

SEC cites two cases in which funds were “pooled” for the purpose of developing and launching

other blockchain projects. See SEC Opp. at 20, n.8. But neither case involved funds placed in a

bank account after the project was already launched and functional. E.g., Balestra v. ATBCoin


                                                 11
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 19 of 60



LLC, 380 F. Supp. 3d 340, 353 (S.D.N.Y. 2019) (plaintiff sufficiently plead “the existence of

‘horizontal commonality’” in claims “the funds raised through the ICO were pooled together to

facilitate the launch of the ATB Blockchain, the success of which, in turn, would increase the

value of Plaintiff’s ATB Coins” (emphasis added)); Solis v. Latium Network, Inc., 2018 WL

6445543, at *2, 3 (D.N.J. Dec. 10, 2018) (same, noting that “[d]efendants’ arguments to the

contrary are better suited to support a motion for summary judgment”). In contrast, TDE

participants could not reasonably believe Kik would use the TDE proceeds to build and launch

Kin on the blockchain, because by the time they received Kin, the token had already been launched

on the Ethereum blockchain, and the Terms of Use made clear that Kik had no obligations to the

TDE purchasers other than to deliver the token. SEC 56.1 at ¶ 295; SEC6 at 31:15-25. Kik used

the funds from the TDE to fund its own, privately-held business, not a profit-generating enterprise

involving token holders. This is clear from the evidence cited by the SEC on this point, which is

that the money would be used to “fund Kik operations” and “execute upon the roadmap of

additional feature development planned for the Kin integration into Kik.” SEC Opp. at 25

(emphasis added). It is undisputed that Kin purchasers had no stake in Kik, and did not profit or

lose along with Kik. Simply put, the undisputed facts show that the TDE purchasers’ funds were

not “pooled” for purposes of horizontal commonality.

               2.     TDE Purchasers Were Not Entitled to a Pro Rata Distribution of
                      Profits.

       The SEC likewise concedes there was no pro rata distribution of profits (SEC Opp. at 25),

which the SEC’s own case law describes as an essential element of horizontal commonality. SEC

v. Infinity Grp. Co., 212 F.3d 180, 188 (3d Cir. 2000) (cited in SEC Mot. at 24) (horizontal

commonality requires “a pooling of investors’ contributions and distribution of profits and losses

on a pro-rata basis”). Ignoring its own authorities, the SEC argues that horizontal commonality is


                                                12
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 20 of 60



established because (according to the SEC) the proceeds from the TDE were spent “on projects

designed to boost Kin’s value, to the benefit of all investors.” SEC Opp. at 19. But the SEC cites

no case holding that the use of funds on “projects” that are “designed” to boost the value of an

asset is enough to establish horizontal commonality in the absence of pro rata profit sharing. This

is hardly surprising, as the “benefit” to TDE purchasers from such activity is tangential at best,

and there was no apportionment of any benefit allegedly created by Kik. In the Second Circuit,

horizontal commonality requires a “pro-rata sharing of profits and losses.” Revak, 18 F.3d at 87.

The alternative standard set forth in the SEC’s Opposition was simply made up out of whole cloth,

and bears no resemblance to the standard set by the Second Circuit in Revak.

       The SEC also argues that horizontal commonality exists because the “‘return on

investment’ for any Kin holder was ‘directly proportional to the amount of that investment.’” SEC

Opp. at 19 (citing Infinity Grp., 212 F.3d at 188). But the SEC’s only authority for this argument

is completely inapposite. In that case, the seller sold “property transfer contracts” in which

investors contributed to a Trust that promised to invest in certain ventures and return a “guaranteed

. . . annual rate of return ranging from 138% to 181% depending on the amount of the participant’s

principal.” Id. at 184–85. Under the applicable contract, the investors’ “dividends” would be

apportioned “according to the amounts committed by the investor.” Id. at 188 (emphasis added).

And the asset received actually represented the investors’ right to receive “dividends” that were

paid out on a pro rata basis—the very definition of a pro rata distribution of profits. Id. at 184–85.

       The undisputed facts show that the circumstances of the Kin TDE are completely different.

Unlike Infinity Group, where investors made their purchase and then passively received profits

based solely on the amount of money they contributed, no TDE purchaser earned a profit simply

by virtue of owning Kin tokens. The success or failure of Kik Messenger did not translate into



                                                 13
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 21 of 60



more or less value in each Kin token. Rather, the value of tokens would depend on market-level

forces of supply and demand—which could fluctuate as more people transacted in Kin or adopted

it for use in their apps. Even when the economy grew, however, TDE purchasers could still profit

only by re-selling Kin tokens at a price above the TDE price. As such, their profit or loss depended

on market forces (i.e., changes in the market price of Kin), plus their own decisions about whether

and when to sell. The SEC’s reliance on Infinity Group is thus misplaced. If anything, the facts

of the Infinity Group case only highlight why the SEC’s case here falls short.

               3.      TDE Purchasers’ Fortunes Were Not Bound to One Another Because
                       They Retained Full Control Over Their Kin.

       Unable to dispute that TDE purchasers received complete control over the Kin they bought

(which precludes a common enterprise), the SEC urges this Court to consider “whether the

investors were dependent upon the efforts of Kik (or third parties) for the success of their

investment.” SEC Opp. at 26. Although the SEC does not give it a name, it is asking this Court

to apply a test known as the “broad vertical commonality” test, which requires a “showing that the

fortunes of investors are tied to the efforts of the promoter.” Revak, 18 F.3d at 88 (criticizing and

rejecting this broad vertical commonality test). Each case cited by the SEC here analyzes common

enterprise under this “broad vertical” framework that is not the standard in the Second Circuit.

See SEC Opp. at 27-28 (citing Long v. Shultz Cattle Co., 881 F.2d 129, 141 (5th Cir. 1989)

(applying broad vertical commonality), SEC v. Koscot Interplanetary, Inc., 497 F.2d 473, 479 (5th

Cir. 1974) (same); SEC v. Galaxy Foods, Inc. 417 F. Supp. 1225, 1239 (E.D.N.Y. 1976) (same,

citing Koscot)). But as the SEC knows, see SEC Mot. at 19, 22, in Revak, the Second Circuit

specifically rejected this very test because it effectively collapses two elements of the Howey test

into one:

       We do not interpret the Howey test to be so easily satisfied. If a common enterprise
       can be established by the mere showing that the fortunes of investors are tied to the

                                                 14
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 22 of 60



       efforts of the promoter, two separate questions posed by Howey—whether a
       common enterprise exists and whether the investors’ profits are to be derived solely
       from the efforts of others—are effectively merged into a single inquiry: “whether
       the fortuity of the investments collectively is essentially dependent upon promoter
       expertise.”

Revak, 18 F.3d at 88 (citation omitted); Marini v. Adamo, 812 F. Supp. 2d 243, 259 n.13 (E.D.N.Y.

2011) (rejecting same argument). The SEC does not explain why it urges this Court to adopt a

standard that the Second Circuit has expressly rejected in Revak, but the reason is clear enough:

the SEC knows it cannot prevail under the standard set forth in Revak. In Revak, the Second Circuit

held that there was no common enterprise primarily because purchasers had full control over their

units, and thus the “rents and expenses attributable to each unit were not shared or pooled in any

manner.” Id. at 88. Further, purchasers “could make profits or sustain losses independent of the

fortunes of other purchasers.” Id. This was true even though promoters touted “the prospect of

capital appreciation upon resale” of their units, and offered investors “on-site management”

services through a common agent. Id. at 84. The Second Circuit’s opinion in Revak is binding,

and on the undisputed facts in this case, it requires judgment for Kik as a matter of law.

       Ignoring Revak, as well as the many other cases cited on this point in Kik’s Motion, the

SEC argues that the “ability to exchange or dispose of an investment contract on his or her own—

which exists to many forms of investments that are straight-forward examples of investment

contracts . . . is not germane to and does not alter this analysis.” SEC Opp. at 27 (citing Edwards,

540 U.S. at 391–92). But this is just more misdirection, and it ignores the SEC’s own theory of

“profit” in this case. As noted above, under the SEC’s theory, TDE purchasers could only “profit”

by selling Kin tokens for a price higher than the TDE price. See Part II.B.2, supra. In such a case,

the purchaser’s right to control the asset (in other words, the right to decide whether and when to

sell) means that the purchaser’s fortunes are not tied to the fortunes of any other purchaser, and so

there can be no common enterprise. The authorities cited in Kik’s motion are directly on point,

                                                 15
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 23 of 60



and they confirm that there can be no common enterprise here. See, e.g., Lavery v. Kearns, 792

F. Supp. 847, 859–60 (D. Me. 1992); Marini 12 F. Supp. 2d at 257–58; see also Noa v. Key

Futures, Inc. 638 F.2d 77, 79 (9th Cir. 1980) (no common enterprise where “the decision to buy

or sell was made by the owner of the silver”); Copeland v. Hill, 680 F. Supp. 466, 468–69 (D.

Mass. 1988) (same, noting the “primary risks and rewards—appreciation or depreciation in market

value—rested on the plaintiffs”).

        The SEC argues that these authorities are too “far afield,” but fails to meaningfully address

the positions advanced in Kik’s Motion. Instead, the SEC’s Opposition cites a patchwork of

irrelevant factual distinctions that have no bearing whatsoever on the matter at hand. SEC Opp. at

29. For example, as stated in Kik’s Motion, Lavery involved no common enterprise where the

“‘thrust of the investment’” was the “‘appreciation of the value of the property,’” because the

purchasers had control to sell on any terms they wished. Kik Br. at 22. The SEC attempts to

distinguish this case by pointing out that the sales were “not part of an initial development plan,”

but does not explain what that is or how the TDE was different. SEC Opp. at 29 (emphasis in

original).

        Similarly, there was no common enterprise in Marini (which involved the purchase of rare

coins) “because plaintiff was free to direct the sale of his coins separate and apart from

[defendant’s] decision to sell his coins,” and therefore “the fortunes of [plaintiff] and [defendant]

clearly were not directly linked.” 812 F. Supp. 2d at 257–58. The court’s ruling was unambiguous:

        Most important, Adamo was under no obligation to sell his coins at the same time
        that Marini sold his; in other words, Adamo was free either to sell his coins before
        Marini, if an opportunity arose, or to hold onto his coins longer to capitalize on any
        long-term appreciations in value. Accordingly, while the valuation of their
        portfolios may have paralleled one another given their similar contents, and any
        deal that Adamo found could have affected the prices of the coins that
        Adamo and Marini each owned, the portfolios were not intertwined such that
        Marini's and Adamo’s fortunes had to rise and fall together. Stated otherwise,


                                                 16
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 24 of 60



        because plaintiff was free to direct the sale of his coins separate and apart from
        Adamo’s decision to sell his coins, the fortunes of Marini and Adamo clearly were
        not directly linked.

Id. at 258–59 (emphasis added). In its opposition, the SEC argues that Marini did not involve

pooling and the “buyer and seller” of the asset “maintained separate, non-identical portfolios with

different combinations of coins[.]” SEC Opp. at 29. But the Marini court did not base its decision

on those facts. It explicitly found that the “[m]ost important” factor for a finding of no common

enterprise was the purchaser’s ability to control the decision and timing of the sale of his coins,

not the fact that the portfolios were “similar” enough to rise and fall together while the parties

owned them. 812 F. Supp. 2d at 257.

        In sharp contrast, the SEC’s only authority on this point, SEC v. Edwards, is inapposite

because it did not involve a “profit” from the resale of an asset. 540 U.S. 389, 391–92 (2004). In

Edwards, the purchasers’ ownership of payphone packages entitled them to receive monthly

payments from the operator of a pay phone business for a 14% “annual return” on their investment.

Id. at 389, 391. As an initial matter, the Supreme Court in Edwards did not even discuss common

enterprise,5 but rather addressed only the question of whether a fixed rate of return (rather than a

variable return) qualifies as “profit” under the Howey test. Id. at 397. In any event, it is true that

the purchasers’ ability to resell the payphone packages was irrelevant to the profit analysis, but

that is because the purchasers’ “profit” in that case did not come from reselling the packages to

other buyers. It came, instead, from the defendant’s management of a payphone business, and all

of the owners’ fortunes were aligned because they all received a monthly payment from the

defendant for as long as they owned the packages. Edwards, 540 U.S. at 394–95; see also Infinity



5 Notably, however, the lower court applied the broad vertical commonality test to establish common
enterprise, a test which has been rejected by the Second Circuit. See SEC v. ETS Payphones, Inc., 300 F.3d
1281, 1284 (11th Cir. 2002); Revak, 18 F.3d at 88 (rejecting broad vertical test).

                                                   17
         Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 25 of 60



Grp., 212 F.3d at 188–89 (same, purchasers all received dividends from their purchase depending

on the profits of the enterprise up until they sold the asset). Frankly, it is nothing short of ridiculous

for the SEC to cite Edwards for the proposition that control over resale is “not germane” to this

issue, when Revak and a host of other authorities confirm that where (as here) profit derives from

resale, control over the asset (and the circumstances of any resale) is actually outcome

determinative on this issue.

        The SEC’s position that “Second Circuit and other court of appeals decisions reinforce this

conclusion” is disingenuous. SEC Opp. at 27. The SEC cites Aqua-Sonic and Long. See SEC

Opp. at 27. But in Aqua-Sonic, the common-enterprise element was not contested. 687 F.2d at

581-82; see also SEC v. Aqua-Sonic Prods. Corp., 524 F. Supp. 866, 877 (S.D.N.Y. 1981) (district

court decision noting “the input of money and the common enterprise are conceded”).6 And Long

applied the broad vertical commonality test that has been rejected by the Second Circuit. Long,

881 F.2d at 141 (“We recognize that under our standard the second and third prongs of the Howey

test may in some cases overlap to a significant degree and that our standard has been criticized for

that reason” including by courts in the Southern District of New York).

        Citing Long, the SEC continues to argue that “Kin investors . . . relied on Kik to ‘provide[]

the entire framework—i.e., to create, develop, foster and improve the Kin Ecosystem, and to take

the steps necessary to establish and build value for Kin.” SEC Opp. at 27 (citing Long, 881 F.2d




6
  As in the district court, the Second Circuit’s analysis in Aqua-Sonic was limited to whether the uncontested
expectation of profits derived from the efforts of others. 687 F.2d at 582; see also Long, 881 F.2d at 134
(finding that while plaintiffs “could, theoretically” make decisions about how to operate the enterprise, it
was “undisputed that at each juncture plaintiffs relied solely on the advice of” the promoter, including the
decision of when to sell). In contrast, the SEC admits that TDE purchasers had complete, unfettered, control
over whether they would profit or lose, by determining whether and when to re-sell. Thus, these cases are
inapposite.


                                                     18
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 26 of 60



at 127).7 But the “framework” in Long involved a cattle-feeding venture where the promoter

effectively controlled all aspects of the venture, include “the decision when to sell, and the decision

to whom to sell” the cattle. 881 F.2d at 133, 137. Additionally, the Long court considered those

factors as part of its discussion of whether the purchasers expected profits from the efforts of

others—not whether there was a “common enterprise.” Id. Simply put, it does not involve

application of the test this Court must follow.

        Even looking beyond the SEC’s use of precedent that has been specifically rejected by

Revak, its factual argument also falls flat. See Revak, 18 F.3d at 87-88 (discussing Long and

Koscot, and holding that broad vertical commonality does not satisfy Howey). According to the

SEC, it was “unrealistic” and “impossible” for Kin purchasers to undertake certain discrete actions,

such as causing Kin to function in the Kik Messenger app, or build the program that would

automatically distribute Kin to participants in the economy. SEC Mot. at 27. First, even if all

these statements were true, they are immaterial because they do not mean that TDE purchasers

could just sit back and earn a profit based on their ownership of Kin. Every single purchaser could

direct the use, application, and sale of their own Kin regardless of what Kik did. Similar to the

transactions in Marini, while the value of the Kin owned by Kik and by TDE purchasers “may

have paralleled one another,” and a “deal” that Kik found may have affected the price of Kin that

purchasers owned, TDE purchasers were “free to direct the sale of [their Kin] separate and apart

from” Kik’s decision to sell or distribute its Kin. See Marini, 812 F. Supp. at 257. Under the

binding precedent cited in Kik’s Motion at 21 – 23, there cannot be a common enterprise.




7
 The discussion of a “framework” in Long actually references the Koscot case, 497 F.2d 473, 478-79 (5th
Cir. 1974), that involved a pyramid scheme where where investors’ returns were “inextricably tied to the
efficacy” of the scheme. 881 F.2d at 137. Koscot, however, is another inapplicable Fifth Circuit case
applying the broad commonality test. Id. at 478-79.

                                                  19
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 27 of 60



       C.      Kik’s Ownership of Kin Does Not Create Strict Vertical Commonality.

       Unable to prevail on horizontal commonality, the SEC invokes a separate test (called “strict

vertical commonality”), and rests its argument on a single undisputed fact: that Kik did not sell all

of the Kin created but retained three trillion tokens. SEC Opp. at 29–30. But separate ownership

of the same asset or commodity does not mean necessarily that the “promoter’s ‘fortunes rise and

fall with those of the investor,’” as the SEC suggests, and neither of the cases cited by the SEC

supports this argument. In Savino v. E.F. Hutton & Co, the plaintiffs survived a motion to dismiss

by alleging that the defendant/seller was paid “brokerage commissions” and bonuses that were tied

to a percentage of the profits that the defendant/seller earned for plaintiffs by investing plaintiffs’

money. 507 F. Supp. 1225, 1229–30 (S.D.N.Y. 1981). As such, commonality between the

promoter and the buyers did not turn simply on their separate ownership of a common asset. The

same is true of Jordan: in that case, the investor thought it was buying a special series of shares in

an emerging markets fund, which would subject the investor to the claims and liens of the fund’s

creditors. Jordan (Bermuda) Inv. Co. v. Hunter Green Invs. Ltd., 205 F. Supp. 2d 243, 245–46

(S.D.N.Y. 2002). There was strict vertical commonality, the court found, because the investment

manager, fund administrators, and directors, all received “performance fees” equal to a percentage

of trading profits. Id. at 249. Neither case, in other words, found a common enterprise based

merely on separate ownership of the same asset, and neither case involved facts remotely

analogous to Kik’s TDE. Indeed, the SEC’s position here—that separate ownership of the same

asset can create a common enterprise—has been expressly rejected by other courts in this circuit.

See Marini, 812 F. Supp. 2d at 257–58 (rejecting the argument that plaintiff’s and defendant’s

“ownership of the same coins establishes the existence of strict vertical commonality”).

       The SEC’s reliance on the recent preliminary injunction decision in Telegram also does

not save its argument. In Telegram, the court’s finding that the SEC had “made a substantial

                                                  20
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 28 of 60



showing of strict vertical commonality” was based on dramatically different facts and

circumstances. Telegram, 2020 WL 1430035, at *11. As noted above, Telegram sold interests in

Grams to the Initial Purchasers before it had developed either the Gram token or the TON

Blockchain, id. at *13-14, and the court analyzed the transactions from the perspective of the Initial

Purchasers, at the time they first entered into their purchase agreements. Id. at *9. In that context,

the Telegram court found that there was a “substantial showing” of strict vertical commonality

between Telegram and the Initial Purchasers because they all stood to profit from their future

ownership of Grams, but the potential profit for all of them depended on Telegram’s ability to

develop and launch both the TON Blockchain and the Gram token. Id. at *11. In other words, in

Telegram, the court’s conclusions about strict vertical commonality were not based on the “mere

possibility” that Telegram would own some percentage of Grams (as the SEC argues). It was also

based on the specific factual setting of that case, where neither the Grams nor the underlying TON

Blockchain had been developed, and the Initial Purchasers were entirely dependent upon

Telegram’s development efforts. Id.

        The Telegram court’s analysis does not apply to the Kin TDE because, at the time of the

TDE, the Kin token had already been developed on the existing Ethereum blockchain, so neither

Kik nor the TDE purchasers were relying on Kik’s efforts to develop or launch either the token or

the underlying blockchain.8 The SEC has argued that, in this case, Kik and the TDE purchasers

were similarly dependent upon Kik’s efforts to “sponsor” the Kin economy. SEC Opp. at 33. But

that analogy does not hold. At the time of the initial purchase transactions in Telegram (the point



8
  The court also noted that Telegram would “suffer financial and reputational harm if the TON Blockchain
failed prior to launch.” Telegram, 2020 WL 1430035 at *11. Again, this fact is not applicable to Kik at
the time it entered into the TDE—the blockchain and tokens were already functional and prepared to launch,
and Kik was obligated to provide them.


                                                   21
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 29 of 60



in time at which the court focused its analysis), the Initial Purchasers did not have control over

anything: the Grams had not even been created, much less transferred to the Initial Purchasers, and

so any profit or loss for both Telegram and the Initial Purchasers was entirely dependent upon

Telegram’s development efforts. Telegram, 2020 WL 1430035, at *15. Neither Telegram nor the

Initial Purchaser had the ability to earn a profit or lose money independently of one another. Here,

in contrast, once the Kin tokens were distributed to TDE purchasers, they had complete control

over their tokens and their profits (or losses) depended on market forces (supply and demand for

Kin), plus their own decisions about whether and when to sell their Kin.9

        Indeed, to the extent that the Telegram court’s reasoning applies to Kin at all, it would

suggest, at most, that the Pre-sale Kin purchasers would satisfy the test for vertical commonality

with Kik because the purchasers depended on Kik to launch Kin tokens successfully. But it is

undisputed that Kik’s relationship to TDE purchasers was different: Kik had already created the

Kin tokens, was obligated to provide them, and upon distribution, TDE purchasers and Kik each

independently owned and controlled their own Kin. Thus, for the same reason that common

ownership of Kin is insufficient to create a horizontal commonality among TDE purchasers, Kik’s

ownership of Kin tokens is similarly insufficient to create vertical commonality between Kik and

TDE purchasers.




9
  The Telegram court went on to say that commonality would exist after the launch of the TON Blockchain
and Gram tokens, based on the fact that the court evaluated the circumstances of the sale solely from the
time of the Initial Purchase agreements looking forward, when the tokens were not yet developed. Further,
Telegram had made a number of specific contractual commitments to take steps to support or increase the
value of Grams. 2020 WL 1430035, at *17 (noting that the “Gram Purchase Agreements anticipate a critical
role for Telegram in the post-launch TON Blockchain,” and that Telegram was obligated to “continue to
work to improve and advance the TON Blockchain”). As discussed above, there were no similar contractual
commitments here (in fact, Kik expressly disclaimed any such obligations), and Kin tokens actually existed
and were functional at the time of the TDE. In any event, the court’s ruling in Telegram was not based—
as the SEC misleadingly suggests—on the “mere possibility that Telegram would retain 28 percent of all
Grams.” SEC Opp. at 30 (emphasis in original).

                                                   22
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 30 of 60



       At bottom, the SEC does not dispute the facts showing that the fortunes of Kik and the

TDE purchasers were not linked. It does not dispute that purchasers agreed to the Terms of Use,

that those Terms notified purchasers that Kin was provided “as is,” that Kik expressly told

purchasers it could “not guarantee that Kik or any Kik party can effect the transfer of title or right

in any Kin tokens,” or that Kik committed to nothing more than delivering Kin tokens. SEC 56.1

Response at ¶¶ 45, 49–52. And critically—the SEC does not dispute that “once TDE purchasers

received their Kin tokens, TDE purchasers had complete control over the tokens—Kik had no

control over what they did with the Kin tokens they had purchased.” Id. at ¶ 69.

       For the reasons discussed above, the SEC is wrong that merely owning the same asset

creates a common enterprise between Kik and Kin purchasers, particularly where, as here, any

party can sell or buy Kin at any time. In its Motion, Kik points out that this flawed approach would

mean Kik could be involved in any number of “common enterprises” with individuals who bought

Kin on the secondary market for example, based on the simple fact that they now own Kin. Kik

Br. at 27. The SEC simply deflects this point, pointing to situations where an issuer distributes

“unrestricted stocks or bonds” and then lacks control over who owns them. SEC Opp. at 31. But

stocks and bonds are specific, enumerated categories of “securities” under the Securities Act (15

U.S.C. § 77b) that are not analyzed as “investment contracts” under the Howey test. It goes without

saying that parties who purchase stock in a company—which represents a statutorily-defined

relationship between the company and its shareholders—are treated as investors. Tellingly, the

SEC references no situation in which sellers of “investment contracts” are determined to have a

contractual arrangement with parties with whom they have no ongoing obligations, and thus this

analogy has no merit.




                                                 23
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 31 of 60



III.   THE SEC CANNOT ESTABLISH THAT KIK LED PURCHASERS TO EXPECT
       PROFITS FROM KIK’S FROM ESSENTIAL MANAGERIAL EFFORTS.

       Kik is entitled to summary judgment on the additional grounds that the SEC cannot meet

its burden to prove that Kin purchasers were primarily led to expect profits from the managerial

efforts of others. Rather than identifying a factual dispute that is truly material to this question,

the SEC urges the Court to disregard both the letter and intent of Howey. Specifically, the SEC

claims that Howey does not require that Kik actually led purchasers to expect a profit, but only

that purchasers themselves expected to profit, regardless of whether Kik led them to expect it.

See SEC Opp. at 32 (arguing that “proof of an investment contract requires only an ‘expectation

of profit’ when the investor enters the scheme”). Remarkably, referring to a passage in Kik’s brief

that quotes the Supreme Court’s Howey opinion, which unambiguously requires proof that

purchasers were “led to expect profits” Kik Br. at 27 (citing Howey, 328 U.S. at 298–99), the SEC

claims that Kik “exaggerates” the applicable legal standard. SEC Opp. at 31. It is unclear what

part of the legal standard the SEC contends Kik “exaggerates,” but at all events, the SEC’s own

authorities recognize that proof of an investment contract requires analysis of “whether the scheme

was being promoted primarily as an investment” versus one where users were led to expect use or

consumption of an item. Leonard, 529 F.3d at 88; see Forman, 421 U.S. at 852–53; Aqua-Sonic

Prods. Corp., 687 F.2d at 582. Here, the undisputed facts show it was the latter.

       Setting aside the absurdity of arguing that Kik misstated the relevant test by accurately

quoting the Howey opinion, many cases specifically reject the SEC’s proposition that the mere

“prospect” or “potential” for capital appreciation creates an investment contract. See Revak, 18

F.3d at 84; Alunni, 445 F. App’x at 292. Indeed, one of the SEC’s own Commissioners criticized

this approach, stating that the “potential for an increase in the value of a token” cannot alone satisfy

Howey, and arguing that the analysis instead “should focus on the objective nature of the thing


                                                  24
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 32 of 60



offered to the purchasers.” Landsvik Ex. OO at 2. The SEC’s interpretation would also lead to the

absurd result that whether something is an investment contract turns on a “the natural desire of any

purchaser that his purchase should appreciate in value,” rather than what he was actually “led to

expect” by the seller. See Contract Buyers League v. F&F Inv., 300 F. Supp. 210, 224 (N.D. Ill.

1969) (to conclude that a purchaser’s natural desire to profit “makes a ‘security’ of what has been

purchased, is obviously to so muddle the term as to make it meaningless”).

       Here, an objective analysis of what purchasers were actually offered shows that Kik led

purchasers to expect Kin would be a medium of exchange, not a passive investment that would

generate profits for them. If some of those purchasers hoped—or even expected—they could profit

from buying Kin, that expectation was not based on what Kik offered. Indeed, where an asset is

sold primarily for use or consumption, there is no expectation of profits under Howey. See United

Housing Found., Inc. v. Forman, 421 U.S. 837, 852–53 (1975). The SEC concedes this legal point

(as it must), and it also concedes (as it must) that Kik repeatedly characterized Kin as a medium

of exchange that would have no value outside of its use as such. In an effort to avoid summary

judgment against it, the SEC again ignores the key agreement between Kik and the TDE

purchasers, mischaracterizes the factual record, and stretches the case law beyond any reasonable

interpretation. For the reasons set forth below and in Kik’s opening brief, Kik is entitled to

judgment as a matter of law on this ground.

       A.      The SEC Continues to Ignore the Primary Document Binding Kik and Kin
               Purchasers: the Terms of Use.

       As it did in its own Motion for Summary Judgment, the SEC again ignores the only written

agreement between Kik and the TDE purchasers—the Terms of Use—which must be the starting

point for evaluating what purchasers were led to expect. See Kik Br. at 7–8. To be sure, in deciding

whether a transaction involves an “investment contract,” courts have sometimes considered extra-


                                                25
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 33 of 60



contractual terms, but even in that context, the “expectation of profits” element of the Howey test

involves “an objective inquiry into the character of the instrument or transaction offered.”

See Warfield v. Alaniz, 569 F.3d 1015, 1021 (9th Cir. 2009). It requires review of the instrument

as a whole and the entirety of the “factual setting.” See Marine Bank v. Weaver, 455 U.S. 551,

561 n.11 (1982). Thus, none of the SEC’s authorities suggest that a court can faithfully apply

Howey while completely ignoring the only written agreement between the parties (as the SEC

does), and none of them suggests that the SEC can simply pluck a handful of statements out of

context while ignoring statements that are inconsistent with its theory. Cf. Aqua-Sonic Prods.

Corp., 687 F.2d at 584 (explaining that the Howey analysis involves looking at “terms of the offer”

as well as other factors); United States v. Leonard, 529 F.3d 83, 89–90 (2d Cir. 2011) (court’s

analysis starts with transaction documents). It is undisputed what the Terms of Use said and that

TDE purchasers agreed to them, and based on those terms, purchasers could not have expected

that their purchase would generate returns or profits. See Kik Br. at 20; Kik 56.1 at ¶¶ 47–53.

        B.      Kik Offered and Sold Kin as a Medium of Exchange and Did Not Guarantee
                Profits or Returns.

        The SEC does not dispute the material facts that show Kik consistently marketed Kin as a

medium of exchange that purchasers could use, not as a passive investment. See Kik Br. at 29–

30. It does not dispute that: (1) Kik’s marketing material explained how Kin could be used as a

medium of exchange; (2) Kik targeted potential purchasers most likely to be interested in Kin for

the ability to use it; (3) Kik structured the TDE in a way that was most likely to ensure those who

bought it were doing so to become actual Kin users;10 (4) Kik imposed a limit on how much Kin


10
  The SEC makes a cursory claim that Kik “offer[ed] no proof that it presented to particular audiences or
through particular media to accomplish such a goal.” SEC Opp. at 35. This is untrue: almost all of Kik’s
public statements directly address “all developers out there” and repeatedly call on developers to buy Kin
and participate in the new Kin economy. See Kik Br. at 9. Kik also promoted Kin on social media channels
and at developer conferences targeted at the developer community. SEC14 at 394:13–395:2. This emphasis

                                                   26
         Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 34 of 60



any one purchaser could buy; and (5) Kik expressly stated it could “not guarantee value with Kik.”

SEC46B at 35:20–23; see SEC 56.1 Response at ¶¶ 57–60, 63–66. The SEC’s argument that Kik

“courted ‘whales,’” SEC Opp. at 6, 36, does not contradict any of these undisputed facts,

particularly since large purchasers could buy Kin to use or consume it. See Section III.D, infra.

Also, the fact that certain buyers made larger purchases than others does not change the fact that

Kik intended for the TDE to ensure wide distribution of Kin, Kik structured the sale to achieve

that result, and Kik ultimately achieved that goal.

        Unable to dispute the material facts showing that Kik marketed Kin for consumptive

purposes, the SEC argues that Forman and similar cases do not apply unless consumption or use

of Kin was the TDE purchasers’ “sole” purpose for buying Kin. See SEC Opp. at 33. This is

wrong for two reasons. First, even if that were the correct test, it is undisputed that the SEC has

no evidence for “the majority or even a fair number of the buyers.” Rice v. Branigar Org., Inc.,

922 F.2d 788, 791 (11th Cir. 1991) (emphasis added). In its Opposition, the SEC says only that

“several public investors have clearly testified that they did invest in Kin to make a profit.” SEC

Opp. at 37. The “several investors” it refers to are four of the 10,000 TDE purchasers. Id. Their

subjective motive for purchasing—even if relevant—could not substitute for the subjective intents

of nearly 10,000 other purchasers. And further, the test is not that consumption or use of Kin be

purchasers’ “sole” reason for buying. The real question is whether “purchasers were induced to

obtain [the tokens] primarily for [consumption].” Aldrich v. McCulloch Props., Inc., 627 F.2d

1036, 1040 (10th Cir. 1980) (emphasis added); see also Kik Br. at 27–28, Kik Opp. at 31–32.


is underscored even by the types of events Kik attended when marketing Kin tokens: “Token Summit,”
TechCrunch Shenzhen,” the “Bitcoin and Ethereum Summit,” or “New York City Ethereum” (to name a
few). The SEC merely claims that videos of these conferences, which were reproduced and posted by other
entities—not Kik—made these statements available to any prospective TDE purchasers. However, it is
apparent that Kik directed its attention toward audiences consisting of highly sophisticated developers and
blockchain enthusiasts.

                                                    27
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 35 of 60



Even if a purchaser bought Kin and did “expect” to profit, that was a subjective expectation that

is inconsistent with the product that Kik sold and marketed. The undisputed facts instead lead

inevitably to the conclusion that Kik offered Kin as a medium of exchange that could be used and

consumed within Kik and other apps. See Kik Br. at 29–31.

        C.      The SEC’s Emphasis on Kin’s Utility on Day One Is Misplaced.

        The SEC skims over the slew of instances where Kik’s offering material explained that Kin

could be used as a medium of exchange, and concludes nevertheless that Kik could not have

marketed Kin for consumptive use because “there was no good or service to buy with Kin, and

Kik did not identify any actual use for Kin when it was distributed.” SEC Mot. at 33. The SEC

cites no case to support its position that the “expectation of profits” analysis turns on when the use

or consumption will occur. And it has no answer to the cases cited in Kik’s opening brief stating

that the expectation to use or consume an item, even in the future, precludes an “expectation of

profits.” See Kik Br. at 28; Kik Opp. at 42. Accepting the SEC’s interpretation would mean that

the people in Forman who purchased co-op shares to obtain a place to live, could not have

“expected” to use or consume the living quarters if they were not built at the time of the purchases.

See Forman, 421 U.S. at 853 (finding no expectation of profits because purchasers intended to

“acquir[e] a place to live,” despite the fact that the homes were not yet built at the time of purchase).

That interpretation would also conflict with Woodward. See 574 F.2d at 1025 (no investment

contract despite purchase of empty “lots as future building sites” (emphasis added)). Simply put,

the SEC’s position in this case—that marketing for consumptive use matters only if the

consumptive use will happen immediately—cannot be squared with either Forman or later cases

applying its holding. Here, it is undisputed that after the TDE, dozens of independent mobile apps

joined the Kin economy offering goods and services in exchange for Kin tokens. No authority

requires Kik to identify every use case prior to the sale, as the SEC would require, and Woodward

                                                   28
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 36 of 60



and Forman recognize that purchasers may be “induced” to buy for consumptive use, even when

that consumptive use may occur in the future (and, indeed, even when the product to be used does

not even exist at the time of the purchase).

        Kik’s marketing material repeatedly described Kin as a general use token that could be

used within digital applications to buy and sell digital services. Ex. K at KIK000008 (describing

Kin as “an open source cryptographic token, . . . which is envisioned as a general purpose

cryptocurrency for use in everyday digital services such as chat, social media, and payments”).

And as previously discussed, Kik’s marketing material did identify a number of potential use cases

for Kin even before the TDE, including in the Kin White paper. See Kik Opp. at 41–42. However,

because the Kin economy would be comprised of many independent applications, Kik would have

no way of knowing all of the ways it would be used in the future. Indeed, the fact that many new

and even unforeseeable use cases would develop over time was built into the very concept of the

Kin economy, and this was one of the reasons Kik believed it would be attractive to developers

and users alike. That does not change the fact that Kik marketed Kin “primarily” for use as a

medium of exchange.

        Even assuming Kin’s use cases on the day of launch were determinative, the SEC cannot

dispute that Kin was a functional medium of exchange the instant it was launched.11 First, Kik

had integrated Kin within Kik as a store of value, which allowed users to link their wallets, display

their status to other users, and unlock premium stickers according to the amount of Kin owned.



11
  The SEC claims that “Kin had no use upon distribution,” but this argument is belied by the undisputed
facts. The SEC does not dispute that “[a]nyone with an Ethereum wallet address could accept Kin as
payment, starting from the second Kin was launched,” (SEC 56.1 Response at ¶ 72), nor does it dispute that
Kin purchasers could “link Ethereum wallets to their Kik accounts [and] would display their balance of
Kin,” as well as “access different tiers of digital content, such as stickers, based on the amount of Kin
owned.” Id. at ¶¶ 76–77. As such, this unfounded statement should be disregarded.


                                                   29
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 37 of 60



SEC 56.1 Response at ¶¶ 76–77.12 The SEC identifies no authority holding that the ability to

purchase a good by transferring Kin is a prerequisite—the question is whether the asset was

designed for use or consumption. Second, that “there was no good or service to buy with Kin”

does not mean that Kin was not functional at the time of the TDE to be used to buy a good or

service if one were available. It simply means that no other developer had yet created a product

or service for which it had already started accepting Kin as currency. Kin in fact was functional

at the time the tokens were distributed to the public, and Kik postponed the launch of Kin several

times to ensure as much. Kik 56.1 at ¶ 70; Welsh Ex. A at ¶ 79. Because Kin launched on an

open-source blockchain, anyone who held Kin could freely transfer it on Ethereum, which was an

open source platform available to the public, or use it as a medium of exchange in transactions.

Kik 56.1 at ¶ 72; Welsh Ex. A at 91. The SEC does not dispute this. See SEC 56.1 Response

at ¶ 71. Indeed, that is exactly what started happening shortly after the public received their Kin.

See Kik Br. at 12-13.

        D.      The SEC Also Fails to Dispute That Kik Did Not Market Kin as an
                Opportunity for TDE Purchasers to Profit.

        The SEC knows it cannot prove that Kik “induced” TDE purchasers with offers or promises

of an investment opportunity, so it tries to hide behind fuzzy accusations that Kik’s public

statements “fueled expectations of profit.” SEC Opp. at 34. No case has ever held that a seller

creates an investment contract merely by “fuel[ing]” someone else’s “expectations” of a profit.

This includes the cases cited by the SEC, which all involve written promises or guarantees of


12
   The SEC suggests that these stickers were “unavailable to [TDE purchasers] who did not also have a Kik
Messenger account.” SEC Opp. at 9 n.2. This is incorrect. Kik Messenger, like almost any other digital
application, allows any member of the public to create an account, meaning literally any TDE purchaser
could have accessed stickers within Kik Messenger. And in fact, many purchasers did—within weeks after
the TDE, over 20% of TDE participants had linked their wallets to Kik’s MVP. See Kik 56.1 at ¶ 78; see
also Landsvik Ex. AA ¶¶ 24–27 (Hendriks Decl.) (explaining that he “personally utilized the MVP by
linking my Ethereum wallet to my account on Kik Messenger”).

                                                   30
         Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 38 of 60



profits. The court in SG Ltd., for example, determined that a seller’s representations “played upon

greed and fueled expectations of profit” because the seller “flatly guaranteed that investments . .

. would be profitable, yielding monthly returns of 10% and annual returns of 215%.” SEC v.

SG Ltd., 265 F.3d 42, 54 (1st Cir. 2001).13 So too in the SEC’s other authority. See Kemmerer v.

Weaver, 445 F.2d 76, 78 (7th Cir. 1971) (“[A] 100% Return within one year was guaranteed[.]”);

SEC v. Hui Feng, 935 F.3d 721, 729 – 30 (9th Cir. 2019)) (seller made written “promise of a fixed

rate of return”). Howey, which requires a showing that purchasers were “led to expect profits”

requires far more than vague characterizations that the defendant “fueled” or “primed . . .

expectations of profits.” See SEC Opp. at 23, 34; Howey, 328 U.S. at 299.

        In this case, the SEC has not produced evidence of anything resembling a promise or

guarantee of profits. Its Opposition cites only the following “facts” in support of this element: (1)

one or two-word quotations where Kik employees mentioned the words “value” or “valuable,” or

the prospect that Kin could increase in value (SEC Opp. at 34); (2) the notion that Kik and other

economy participants could generate “demand” for the Kin token (id.); (3) references to the

possibility (not even a guarantee) that Kin could be listed on secondary exchanges (id. at 34 – 35);

and (4) a cursory reference to “several” purchasers who allegedly did purchase Kin hoping to

profit, without any allegation whatsoever that these expectations were “fueled” by anything Kik

actually said. Id. at 36-37. As discussed below, even if the Court adopts the SEC’s skewed

portrayal of them, these statements are a far cry from the “guarantees” of profitability or returns

that sellers of other instruments promised in SG Ltd., 265 F.3d at 54, Kemmerer, 445 F.2d at 78,

and Hui Feng, 935 F.3d at 729-30.


13
  And even this was not conclusive that there was an expectation of profits as a matter of law because the
court in SG was deciding a motion to dismiss and noted that SG “has a plausible argument . . . that no
participant in his or her right mind should have expected guaranteed profits from purchases” of these
shares. Id. at 54.

                                                   31
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 39 of 60



       First, mere references to “value,” or the potential that the value of an asset might increase,

do not suffice under Howey, which requires more than mere references to the “prospect of capital

appreciation.” Revak, 18 F.3d at 84 (emphasis added); see also Hart, 735 F.2d at 1003); Alunni,

445 F. App’x at 292. Moreover, the SEC provides these quotes out of context, and reframes them

inaccurately. For example, the SEC claims that Kik “conveyed that both investors and Kik ‘could

make a lot of money’ from Kin.” This is untrue. In this interview, Mr. Livingston stated that

participants who joined the economy as intended, by “provid[ing] value to each other,” for

example by “selling them both physical and virtual goods,” could “make a lot of money” from

those services—not from their purchase of Kin. SEC46-B at 11:19-24. He also analogized the

cryptocurrency industry generally to the “dot com” era because “there is a lot of hype right now,

and people are going to make a lot of money”—but he was not even speaking about Kin. Id.

at 61:4-12. Thus, even viewing these statements in isolation (as the SEC does), they do not come

close to showing that Kik “offered or promised” an investment opportunity to prospective TDE

purchasers. See Warfield, 569 F.3d at 1021. This is even more true when those statements are

viewed in the broader context of Kik’s marketing and promotion of Kin, as required under Howey.

That broader set of statements further undermines any suggestions that Kik was offering TDE

participants an investment opportunity. For example, the Terms of Use stated that Kin tokens were

offered with no conditions, warranties, or other restrictions by Kik. See Kik Br. at 21-22. Mr.

Livingston was explicit that Kik “cannot guarantee value with Kin,” Kik Opp. at 40, and purchasers

acknowledged that Kik could not cause the transfer of title or right to any Kin. Id.; see also Kik

56.1 ¶¶ 10, 11, 14, 16, 18, 50.

       Second, the SEC claims that Kik “promise[d] to accelerate demand, by promptly

integrating Kin into Kik Messenger.” SEC Opp. at 34. There was no such “promise,” nor does an



                                                32
         Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 40 of 60



attempt to create demand for an asset amount to a promise of profits. See Noa v. Key Futures,

Inc., 638 F.2d at 79-80 (finding that “no investment contract was created” despite the fact that the

purchasers knew silver bars could increase in value “depend[ing] on the fluctuations of the silver

market.”); Lavery v. Kearns, 792 F. Supp. 847, 859-60 (D. Me. 1992) (promises to develop

amenities within a community were not enough to create investment contract). The SEC further

claims that “any public sale investor who understood ‘the fundamentals of crypto economics’

purchased with the hope of profiting through appreciation.” SEC Opp. at 33. But this was a

statement from Mr. Livingston’s testimony. It is unfathomable that a statement made one year

after the TDE to SEC staff during testimony, and not heard by any purchaser could have somehow

“fueled” purchasers’ expectations. SEC 56.1 Response at ¶ B. And anyway, Mr. Livingston

simply agreed with the SEC’s hypothetical that someone who understood “the fundamentals of

crypto economics” could understand that Kin might increase in value due to supply and demand;

he did not offer an opinion about what any TDE purchasers “hope[d]” to get from their purchase

of Kin. He certainly was not testifying about anything that Kik actually “offered or promised” to

prospective TDE purchasers.

        Third, the SEC claims that Kik “predicted that Kin would be tradable on ‘exchanges,’

thereby priming expectations that investors would be able to easily resell Kin at a profit.” SEC

Opp. at 34 – 35 (emphasis added). As an initial matter, the fact that exchanges would potentially

allow Kin to be traded does not equate to generating a profit. See Kik Opp. at 39 (explaining how

exchanges are necessary for a functioning economy to operate).14 And there is no evidence in the



14
  Similarly, the SEC’s reference to the “velocity” of Kin had nothing to do with “trading” Kin or generating
profits; it was only meant to mean “how much earn and spend you have in the ecosystem,” or the amount
that Kin is used as a medium of exchange within applications. SEC10 at 484:6-13; 210:11-15; see also id.
at 89:7-12 (explaining that “proper velocity” on the blockchain (i.e., transaction speed) was important to
allow “spending . . . and the exchange of value, which is what [the Kin economy is] built on”).

                                                    33
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 41 of 60



record that Kik ever guaranteed purchasers that Kin would be tradable on exchanges. Rather, it is

undisputed that while Kik may have “hoped” that Kin would trade on exchanges, it did not and

could not promise that to be the case, and expressly stated it was up to the exchanges whether they

would list the token. Kik 56.1 Response at ¶ 122; see also Kik Opp. at 37–40; Landsvik Ex. TT

(“decision to list Kin was ultimately “up to the exchanges,”); see also Landsvik Ex. UU (same);

Ex. VV (“[W]e are not actively keeping track of exchanges that have expressed interest”); see also

SEC62 (exchanges may list Kin “if they choose”); Ex. ZZ (listing Kin “depend[ed] on the

exchanges themselves and who lists them”). Simply put, expressing hope that exchanges would

decide to list Kin does not come close to an “offer or promise” of an investment opportunity.

        Finally, the SEC argues that “several” purchasers had an “investment intent.” SEC Opp.

at 36 to 37. Again, this position lacks support in fact and law. The SEC does not cite anything in

the record to support its statement that “[t]here is simply no doubt that most Kin purchased in the

[TDE] was purchased ‘with investment intent.’” SEC Opp. at 36. This is just a lawyer’s argument,

not evidence. See Jamaica Ash & Rubbish Removal Co. v. Ferguson, 85 F. Supp. 2d 174, 182

(E.D.N.Y. 2000). Moreover, the “expectation of profits” element requires “an objective inquiry

into the character of the instrument or transaction offered.” See Warfield, 569 F.3d at 1021. The

subjective intentions of purchasers are irrelevant to what Kik objectively led purchasers to expect.

See Kik Opp. at 16–17.15




15 Because the SEC must prove its case from an objective assessment of what Kik offered, in its own
Motion, Kik does not rely on any such statements of purchasers’ subjective intent or motive. The SEC’s
Motion, on the other hand, relies on the subjective views of purchasers, which are disputed by evidence to
the contrary. See Kik Opp. at 16–17; Kik 56.1 Response at ¶¶ 187–191. As a result, a dispute of fact as to
the amount of Kin purchasers who subjectively intended to profit is fatal to the SEC’s Motion, and
immaterial to Kik’s Motion.


                                                   34
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 42 of 60



        Rather than providing actual evidence that Kik “led” these purchasers to expect profit, the

SEC’s argument turns on its assumption that any purchaser who bought some (arbitrary) 16 large

quantity, must have had an “investment intent.”            The undisputed facts show otherwise.17

Developers planning to incorporate Kin into their own apps would require a large initial quantity

of Kin to use as a reward to their app users. See Kik Opp. at 39. Several developers in fact said

that is exactly what they did. See Landsvik Ex. Z at ¶ 15 (explaining that he purchased more than

13 million tokens because he “thought it likely [he] could build an application that would utilize

the Kin tokens that [he] purchased”); Landsvik Ex. AA at ¶¶ 16, 50 (explaining that he purchased

more than 25 million Kin with the intention of building an application that would use Kin);

Landsvik Ex. CC at ¶ 28 (explaining that he needed a large supply of Kin to begin operating his

application, which paid out Kin rewards to users to reward physical activity). But this is, again, a

misdirection: the size of the purchase (and the SEC’s evolving views on how to interpret that size)

is wholly irrelevant—the question is whether Kik led purchasers to expect profits. The undisputed

facts show that it did not.

        At bottom, the SEC’s speculation about the intent of several thousand TDE purchasers who

purchased widely varying amounts for any number of potential reasons is not enough to avoid

summary judgment, which is the “put up or shut up” moment where the non-moving party must

identify those “specific facts showing that there is a genuine issue for trial.” Weinstock v.

16
  The SEC also presents heavily biased statistics on the amounts of Kin purchased in the TDE, drawing an
arbitrary line at purchases of $100. See SEC Opp. at 37. Kik’s CFO never testified that purchases over
$100 were automatically profit-seeking, nor is there any basis to draw such a distinction. As discussed in
Kik’s Motion and Opposition, roughly half of the purchasers in the public sale bought less than $1,000
worth of Kin, and many purchasers bought less than $1 worth of Kin.
17
   The SEC attempts to distinguish Kin from the sales of condominiums or co-ops where a single purchaser
who bought large quantities “obviously could not himself use twenty-five” lots of land. Cameron, 608 F.2d
at 193; see SEC Opp. at 36. The analogy does not hold here. Unlike an individual who could not physically
occupy 25 campsites, a purchaser buying large quantities of Kin could use or consume the tokens, and thus
the quantity any one buyer purchased should not be determinative.

                                                   35
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 43 of 60



Columbia Univ., 224 F.3d 33, 41 (2d Cir. 2000) (emphasis added). Simply put, this SEC has not

done so. No reasonable trier of fact could find on this record that Kik offered Kin “primarily as

an investment” rather than one where users were led to expect use or consumption of their Kin.

See Leonard, 529 F.3d at 88.

       E.      Kik’s Efforts Could Not Cause Kin Purchasers to Profit.

       The SEC does not dispute (or even address) Kik’s argument that Kin’s value was solely a

function of supply and demand, which necessarily depends on the actions of multiple parties, nor

does the SEC dispute that the value of Kin depended on market forces outside of Kik’s control.

Kik Opp. at 52; SEC Response to Kik 56.1 at ¶¶ 89, A, B. These undisputed facts preclude a

finding that TDE purchasers were led to expect profits from Kik’s efforts. See Kik Br. at 32–35;

see also Davis, 401 F.Supp. at 1050 (“[N]o ‘investment contract’ is involved when a person invests

in real estate, with the hope perhaps of earning a profit as the result of a general increase in values

concurrent with the development of the neighborhood.”) An “economy” requires transactions, and

Kik could not single-handedly create the Kin economy. It could not force other developers to

create apps that would integrate Kin tokens or accept them as payment, and it could not force users

to transact in Kin. The growth of the Kin economy—and thus the value of the currency that would

be used in that economy—turned entirely on general principles of supply and demand over which

Kik had no control. Perhaps most importantly, Kik routinely told potential purchasers that the

success of the Kin economy (the only thing that would increase demand for Kin) depended on the

participation of many independent third parties, Kik Mot. at 9, 34-35, and the SEC does not dispute

this, either. See SEC Response to Kik 56.1 at ¶¶ 14, 19, 60.

       Instead, the SEC attempts to manufacture another dispute that is neither genuine nor

material. According to the SEC, it was “obviously impossible” for individual purchasers to

“undertake any of the . . . steps to develop the Ecosystem.” SEC Opp. at 5. But the undisputed

                                                  36
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 44 of 60



facts show that this was not impossible at all, much less obviously so: any developer or user with

a smart phone could easily help develop the Kin economy, and in fact, the SEC does not contest

that to date, millions have done so. See Kik 56.1 at ¶ 83 (admitting that, as of March 19, 2020, 1.9

million users were spending Kin tokens within applications per month); see also Welsh Ex. R

(showing that approximately one month later roughly 4 million new users were spending Kin per

month). Kik was always clear that the work of developing the Kin economy needed to be done by

any number of independent participants who integrated or used Kin within digital applications.

See Kik Br. at 9–10 (summarizing pre-TDE public statements expressing that Kik would be “just

one of thousands of services in the Kin ecosystem” and that its success would depend “on the

number of people who work together to build it”). For example, Mr. Livingston announced in a

public blog post that to succeed, the Kin economy “needs as many people as possible.” See Kik

Br. at 30. Individual developers and users would be integral to the process of building the

economy, and the SEC cannot dispute that over time, dozens of independent developers have in

fact done so.

       While Kik does not dispute that it built some of the infrastructure that allowed the economy

to function by launching Kin tokens on the blockchain, the SEC does not identify any of the type

of Howey-level “commitments and promises” that “cross over the line and make the interest

acquired one in an ongoing business enterprise.” Rodriguez, 990 F.2d at 11. The sort of “efforts”

that qualify “are activities such as the organization of a business, the efforts of a promoter in

cultivating and marketing citrus, the efforts of a promoter in drilling an exploratory well in

connection with the sale of oil leases, or the efforts of the managers of a savings and loan to earn

profits to be distributed as dividends.” Bender, 632 F. Supp. at 501 (internal citations omitted).

The mere act of helping build demand is insufficient under any standard, as dozens of other



                                                37
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 45 of 60



applications have done the same. Thus, Kik’s statements or promises to build functionality for Kin

within Kik Messenger, including its statements that it was “incentivized” to do so, do not “cross

over the line and make the interest acquired one in an ongoing business enterprise.” Many of the

SEC’s arguments fall into this category, and are without merit. See SEC Opp. at 22, 39.

        Indeed, the only other efforts that the SEC identifies are (1) developing and launching the

Kin Rewards Engine, (2) replacing the blockchain on which Kin would function, and (3) creating

the Kin Foundation.       But courts have routinely held that this type of activity – building

infrastructure – is not enough under Howey. See Davis, 401 F. Supp. at 1050; see also Kik Opp.

at 54–55. Rather, Howey requires the promise to exert efforts, without which “the investments

would be virtually worthless.” Bender, 632 F. Supp. at 501. None of these activities meet this

standard. The Rewards Engine is simply an algorithmic means by which Kin is periodically

distributed to Kin economy participants based on transaction volume, rewarding contributions to

the ecosystem. Welsh Ex. K at KIK000006.18 The calculation of these rewards is not even up to

Kik’s discretion, rather, the standards are pre-determined and applied formulaically based on the

data on the blockchain. Executing this menial function hardly qualifies as an “entrepreneurial”

effort. Similarly, Kik’s statements in 2017 that a new version of Ethereum “might be a new

blockchain that we partner with” or that it “might take a crack at building our own” are not

promises of “managerial” conduct for the reasons set forth in Kik’s Opposition. See Kik Opp. 54–

55; Kik 56.1 Response at ¶¶ 159–160.19


18
  To the extent Kik employees have conducted work to execute the Rewards Engine, such work was all
done on behalf of the Kin Foundation (not Kik) pursuant to the Services Contract between Kik and the Kin
Foundation.
19
  The SEC appears to suggest that Kin did not already function on a blockchain when it was distributed to
TDE purchasers. To be clear: when the TDE occurred, Kik had already developed Kin on the Ethereum
blockchain and it already functioned as intended. SEC 56.1 Response at ¶¶ 68–71. No further actions from
Kik were required to allow Kin to function as a medium of exchange.

                                                   38
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 46 of 60



       The SEC also claims, without record support, that “Kik did not make available to

developers the software they needed to incorporate Kin in their programs . . . until after the

September 2017 distribution of Kin.” SEC Opp. at 7. As the SEC well knows, the tools that

allowed any developer to integrate Kin within their application immediately upon launch were

already available to the public; purchasers did not require any software from Kik to do so. SEC

56.1 Response at ¶ 74 (conceding that “[a]pp developers could also integrate Kin into their app by

using open source Ethereum tools that already existed for Ethereum-based tokens”).

       Telegram is distinguishable on this point as well. Telegram did not only promise to

integrate Grams within its application—it was obligated to build and launch the TON Blockchain,

without which the Initial Purchasers would receive nothing. Telegram, 2020 WL 1430035, at *16.

Initial purchasers in Telegram were wholly reliant on Telegram’s efforts to build this blockchain,

which immediately sets Telegram apart from the Kin TDE, where the blockchain and tokens had

already been created. See id. at *3 (“The [purchase agreements] entitled the Initial Purchasers to

receive an allotment of Grams upon the launch of the TON Blockchain.”). Additionally, the initial

purchasers were also reliant on Telegram to enforce the exclusive resale windows and take various

steps to maintain a price floor for Grams sold on the secondary market. Id. at *14. Thus, Telegram

does not support a finding that TDE purchasers were reliant on Kik’s efforts, because here, the

economy was already functional and depended on the participation of many parties.

IV.    KIK ENGAGED IN TWO SEPARATE OFFERINGS.

       The SEC cannot dispute that Kik’s Pre-sale was exempt from the securities laws. This part

of its case rests on an unfounded theory that Kik engaged in a “single noncompliant offering.”

SEC Mot. At 49. Exemptions from registration are applied “on a transaction by transaction basis.”

Loss, et. al., Fundamentals of Securities Regulation 3.C.1 (7th Ed. 2020). Where, as here, a

plaintiff asserts that two ostensibly separate transactions must be analyzed together, courts evaluate

                                                 39
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 47 of 60



whether the offerings are “integrated,” (i.e., treated as the “same offering”) by applying the five-

factor integration analysis set forth in 17 C.F.R. § 230.502(a). Here, undisputed facts (including

Kik’s filing of a Form D which formalized the separate Pre-sale transaction) establish that Kik

conducted two separate transactions.

       The SEC seeks to avoid the analysis altogether (presumably because it cannot meet any of

the five factors to show integration), arguing that the integration inquiry does not apply on the

ground that the two transactions were a single “distribution.” But the SEC provides no support for

its theory that the Court should simply ignore the five-factor test required by the regulations in

§ 230.502(a). The only case it cites, SEC v. Cavanagh, actually confirms that the “doctrine of

integration” is the proper means by which “seemingly separate transactions are treated as one when

a court or the SEC analyzes whether those transactions are covered by an exemption from Section

5’s registration requirements.” 445 F.3d 105, 112-13 (2d Cir. 2006) (cited in SEC Opp. at 49).20

The Court should reject the SEC’s attempt to circumvent this framework in favor of an

unsupported and incorrect test.

       A.      Kik’s Pre-sale and TDE Were Not a “Single Distribution.”

       Tellingly, the SEC identifies no framework, guidance, or standard for applying its “single

offering” theory. Under any standard, though, none of SEC’s arguments have merit. First, the

SEC claims that “Kik did not even give the public investors the same quality of information that

it provided to the SAFT participants.” SEC Opp. at 50. In doing so, the SEC concedes that Kik

provided TDE purchasers different documentation and information; this negates integration.

Given the vast differences between the transactions, providing the Pre-sale documentation to TDE



20
  Cavanagh noted (in dicta) that two individual defendants were considered “affiliates” for purposes of
Section 4(1) because they remained so “during the negotiation of and agreement to” a single agreement
which would take place in multiple stages. 445 F.3d at 113.

                                                  40
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 48 of 60



purchasers would have been affirmatively misleading to them, as none of the terms, conditions, or

content applied to them. For example, the SAFT contained disclaimers and restrictions pertaining

to the sale of a security pursuant to Regulation D, but TDE purchasers did not purchase a security,

nor was the asset they received (Kin) subject to any similar restrictions. See, e.g., Welsh Ex. E

at KIK000066. More fundamentally, at the time participants entered SAFTs, Kin had yet to be

launched, and thus Kik advised Pre-sale purchasers of various risks and conditions related to its

ability to build and launch Kin. See Welsh Ex. E at KIK000066–68; Welsh Ex. F at KIK000044–

45 (describing status of Kik’s ongoing legal proceedings), KIK000048–52 (describing terms of

SAFT agreements and the “risks associated with an investment in the SAFT”). Kik’s operations

and financial condition were relevant because under the SAFT terms, they would terminate if

(among other reasons) Kik failed to launch Kin, or if Kik were to cease operations or dissolve for

any reason. See Welsh Ex. F at 9. TDE purchasers were not subject to these risks or conditions

because after Kin’s launch its progression depended almost entirely on facts outside of Kik’s

control, and thus the Terms of Use did not contain similar terms. See Welsh Ex. H. A policy of

“full disclosure of information” thus supports treating the Pre-sale and TDE separately.

       Second, the SEC claims that Kik did not outwardly identify different purposes for the Pre-

sale and the TDE. The SEC cites no case (nor is Kik aware of any) that supports the relevance of

this assertion. Integration is evaluated “from the perspective of the issuer of the [alleged]

securities,” not by reviewing marketing materials. SEC v. Mattera, 2013 WL 6485949, at *13

(S.D.N.Y. Dec. 9, 2013); SEC v. Cavanagh, 1 F. Supp. 2d 337, 365 (S.D.N.Y. 1998) (finding that

two sales were “integrated in the minds of their architects”). Here, it is undisputed that Kik

conducted the Pre-sale to fund development of Kin on the blockchain, and conducted the later TDE

to launch the network of users for the Kin economy. Welsh Ex. A, Philp Decl., ¶¶ 32, 68 (Kik



                                                41
         Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 49 of 60



conducted the Pre-sale “[i]n order to facilitate and fund the development of Kin and its underlying

infrastructure,” whereas “Kik’s goal in the TDE was to ensure a wide distribution of Kin to a large

base of potential users.”). The SEC claims that the White paper described how Kik would use the

combined funds from both the Pre-sale and TDE to “advance the Kin project.” SEC Opp. at 50.21

This is false. The sentence the SEC cites discusses Kik’s intended use of the “[t]he proceeds of

the token distribution event.” Welsh Ex. K at KIK000021 (emphasis added). Nowhere does the

White paper reference using the proceeds of the TDE to develop and launch Kin. Rather, it states

a portion of the proceeds from the TDE will be used “to fund Kik operations” and to “execute upon

the roadmap of additional feature development planned for Kin integration into Kik.” Id.

         Third, the SEC also claims that nothing limited Kik’s use of Pre-sale funds to “pre-launch

efforts,” and that Kik in fact used Pre-sale funds for purposes other than the development of Kin.

SEC Opp. at 50. Again, there is no authority for this claim—nothing requires Kik to use every

dollar from its Pre-sale toward development of Kin. It is undisputed that: (1) the Pre-sale and TDE

had different purposes, as demonstrated by internal and public documents, and (2) the funds were

in fact used for different purposes. See Welsh Ex. A ¶ 50 (“Kik used the funds generated from the

Pre-Sale to develop the technology required to successfully launch Kin on the Ethereum

blockchain, as well as to create the necessary infrastructure to use Kin within Kik Messenger.”).

         Fourth and finally, the SEC makes a superficial effort to discredit the facts set forth in the

chart provided in Kik’s Motion (Fig. 1.1). But the SEC fails to meaningfully dispute any of them.

     •   The “Asset Received” is simply not the same: Pre-sale participants received a specific
         package of rights and conditions which, upon the occurrence of a number of conditions,
         entitled them to receive an allocation of Kin. The PPM and SAFT unambiguously
         describe the “asset received” as “the [r]ight to purchase in the future certain units of Kin

21
  The SEC’s vague reference to the “Kin project” is imprecise and disregards undisputed facts. After Kin
was launched, Kik was clear that the proceeds from the TDE would be dedicated to activities that were
exclusive to Kik Messenger. See Kik Opp. at 27 (explaining that TDE funds were subject to Kik’s “general
‘budgeting process’”). From that point, the work of building the economy was open for any participant.

                                                  42
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 50 of 60



        . . . pursuant to a Simple Agreement for Future Tokens.” TDE purchasers received a good:
        Kin tokens.

    •   Similarly, it remains undisputed that the “Time Frame” for the TDE did not commence
        until (at the earliest) registration opened on September 12, 2017. The TDE was not even
        announced to the public until August 30, 2017. The SEC’s conclusory reference to Kik’s
        announcement of Kin in May 2017 raises no meaningful dispute.

    •   The SEC does not dispute that the “Consideration” received was different, nor does it cite
        any case holding that the ability to convert one form of consideration into another is
        relevant.

    •   There is objective evidence that Kik imposed restrictions on the asset received by Pre-sale
        purchasers (e.g., Welsh Ex. E); whereas the SEC concedes that the Kin received in the
        TDE were “unrestricted.”

    •   As discussed above, the SEC also concedes that the “Offering Materials” received by
        SAFT participants are distinct from the TDE. Further, the SEC’s claim that Kik’s
        “Roadshow” presentations were open to both groups is misleading. Kik conducted private
        negotiations with prospective Pre-sale participants that were not open to the public.
        See Welsh Ex. A, Philp Decl., at ¶ 47 (stating that Kik employees “spoke with each
        individual Pre-sale participant individually as part of [the Pre-sale registration] process”).

Rather than dispute that the Pre-sale and TDE were governed by separate contracts, with separate

terms and circumstances, the SEC claims that the “contents of the ‘Contracts’ do not dictate the

nature of the investment contracts” at issue. Opp. at 51. In other words, the SEC is expressly

asking the Court to disregard the contents of the governing contracts, directly in contrast with

decades of case law requiring the very opposite. There is no dispute about what these contracts

say, and no dispute that their contents are highly relevant to the investment contract inquiry.

See Howey, 328 U.S. at 299–300 (evaluating the contents of the land and service contracts in

question).




                                                 43
         Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 51 of 60



        B.      The Pre-sale and TDE Do Not Qualify for Integration.

        It is not surprising that the SEC argues that the integration framework should not apply:

none of the five factors supports a finding of integration.22 See Kik Opp. at 64–71 (discussing

each of the factors). First, the Pre-sale and TDE were not part of a “single plan of financing.”

The Pre-sale was conducted for short-term capital in order to build and launch Kin, and the TDE

was conducted to generate revenue and leverage a new network of Kin users. See Kik Opp. at 64–

71; see also, e.g., Agri-Quip, SEC No-Action Letter, 1974 WL 9638, at *1 (Sept. 20, 1974).

        Second, the SEC’s sole argument that Kik issued the “same class of securities” depends on

the faulty conclusion that Kin itself is a security. Consistent with positions taken by the SEC and

by courts addressing this issue, Kik never treated Kin tokens themselves as a security. See

Landsvik Ex. HH (“[T]he token—or coin or whatever the digital information packet is called—all

by itself is not a security, just as the orange groves in Howey were not”). Even if the SEC

succeeded in its claim that the TDE was a securities offering, the “security” would not be the same

as the security sold in the Pre-sale. The security sold in the Pre-sale consisted of the conditional

right to receive Kin, as memorialized in the SAFTs, whereas the alleged “security” sold in the

TDE consisted of the purchase of Kin tokens from Kik, as memorialized in the Terms of Use.

Thus, this factor also cuts against integration.

        Third, the SEC again misstates the relevant offering periods for the Pre-sale and TDE. The

timing of the offerings for purposes of the integration analysis does not begin at an arbitrary point

in time, selected by the SEC; it depends on the timing of the “[o]ffers and sales.” See 17 C.F.R. §



22
  In its Opposition, the SEC claims that Kik “acknowledges this test” but “declines to address it.” This is
untrue—Kik’s Motion addresses each of the five factors. Kik Br. at 41. Kik further addressed each of these
factors in further detail in its Opposition. Kik Opp. at 64–71. And, Kik again addresses these factors in the
instant brief. To the extent Kik bears the burden of proving that its two offerings are not integrated, that
burden has been satisfied.

                                                     44
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 52 of 60



230.502(a) (defining six-month safe harbor for “[o]ffers and sales that are made more than six

months” apart). The SEC cannot dispute that SAFT agreements were entered into beginning in

June, and that Kik “concluded the Pre-sale and filed a Form D with the SEC on September 11,

2017 (Welsh Ex. A, ¶ 32; see also Ex. G), and that Kik “start[ed] the TDE” on September 12,

2017. See Welsh Ex. O. Thus, there was no overlap between the two transactions.

       Fourth, there is no dispute that Kik accepted different forms of consideration in the TDE

and the Pre-sale. This factor does not ask whether the consideration received was “similar” (as

the SEC claims), but rather whether the consideration was the “same.” 17 C.F.R. § 230.502. The

SEC again concedes they are not the same, instead proposing that the Ether received from the Pre-

sale could be “convert[ed] to U.S. dollars” and were therefore “similar.” SEC Opp. at 53. This is

true of almost any asset or instrument that exists, and if accepted, this theory would eliminate this

factor altogether. Courts have found that the absence of this factor alone is sufficient to preclude

integration of two offerings, even where one type of consideration could be converted into the

other. See Goodwin Props., LLC v. Acadia Grp., Inc., 2001 WL 800064, at *8–9 (D. Me. 2001)

(finding that two offerings were not integrated because the seller received stock and assets in first

sale, and cash and loan forgiveness in the second sale).

       Fifth, the TDE and Pre-sale were conducted for two different purposes. The SEC’s vague

references to goals such as “develop[ing] Kin and the Kin Ecosystem” are inaccurate and

misleading. For example, Kik had already “develop[ed] Kin” before the TDE began. See Welsh

Ex. A, ¶ 79. In the Pre-sale, Kik needed funding to build the Kin tokens and basic infrastructure

for the Kin economy to function. The TDE, however, was conducted after that functionality

existed, and the revenue was used for Kik’s business operations (including building functionality

within Kik Messenger).



                                                 45
         Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 53 of 60



        Given that each of the five factors weighs against integration, Kik’s Pre-sale must be

evaluated independently for purposes of Regulation D.

V.      KIK’S PRE-SALE WAS EXEMPT FROM THE REGISTRATION
        REQUIREMENT AND COMPLIED WITH REGULATION D.

        When properly viewed as a standalone transaction, there is no dispute that the Pre-sale is

exempt from the registration requirement as a matter of law. Kik conducted its Pre-sale as a private

placement in accordance with Rule 506(c) under Regulation D, and is entitled to judgment in its

favor for at least three reasons. First, the undisputed facts show that Kik complied with each and

every requirement of Regulation D. Second, even assuming there was a deviation from the strict

requirements of Rule 506(c), at the very least Kik has demonstrated that it made a good faith effort

to comply, and that there were no significant deviations from the rule. Thus, Kik is also entitled

to judgment pursuant to Rule 508. And finally, in the alternative, the Pre-sale is qualified to an

exemption under Rule 4(a)(2), which exempts “transactions by an issuer not involving any public

offering.” SEC v. Ralston Purina Co., 346 U.S. 119, 122 (1953).

        A.      Kik Complied with Each and Every Requirement of Rule 506(c) and
                Therefore Is Exempt from Registration.

                When confronted with analyzing the Pre-sale on its own merits, separate and apart

from the TDE, the SEC’s sole claim that Kik failed to comply with Regulation D is that Pre-sale

participants were “underwriters.”23 The SEC’s Opposition entirely ignores every step Kik took to

comply with Regulation D and fails to meaningfully respond to Kik’s Motion, instead raising a

sideshow based entirely on the improper assumption that Kin tokens themselves are securities.

They do not refute or call into question any of Kik’s efforts to verify that each purchaser was not




23
  The SEC concedes that the Pre-sale participants were all accredited for purposes of 506(c). See, e.g., Kik
56.1 at ¶¶ 26, 28, 30, 32.

                                                    46
         Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 54 of 60



an underwriter, efforts which are automatically deemed to be sufficient under 17 C.F.R.

§ 230.502(d). Undisputed facts prove that Kik took all three steps:

            •   First, Kik had conversations with each individual Pre-sale participant, who
                confirmed that they were not purchasing the SAFT to resell or distribute it. Welsh
                Ex. A at ¶ 47. Kik also required them to represent that they were “purchasing this
                instrument for [their] own account . . . and not with a view to, or for resale in
                connection with, the distribution thereof, and the Purchaser has no present
                intention of selling, granting any participation in, or otherwise distributing the
                same.” Welsh Ex. E at KIK000069 (emphasis added).

            •   Second, the SAFTs all had conspicuous disclaimers on the very first page stating
                that the security had not been registered and would be subject to securities laws for
                any transfer or resales. Purchasers were required to verify they had been advised
                of this fact. Id.

            •   Third, Kik placed unambiguous legends on the SAFT agreements, notifying
                participants that they were “restricted” securities. Ex. E, SAFT, at KIK000066. In
                addition to the prominent disclaimer above, the PPMs also stated that “[t]he SAFTs
                described in this Memorandum are subject to restrictions on transferability and
                resale and may not be transferred or resold.” Ex. F at KIK000038.

See Kik Br. at 39–40.

        Further, the SEC claims that “Kik took no steps to assure that [Pre-sale] participants would

not immediately distribute the securities.” SEC Opp. at 53. This is demonstrably false. In the

Pre-sale, Kik sold an investment contract comprising of the rights and obligations packaged

together in the SAFT agreements. Pre-sale purchasers were expressly restricted from reselling

these rights (the “securities”) to others. See Welsh Ex. F at KIK000052 (“The SAFTs may not be

transferred.” (emphasis in original)).24 The SEC cites no evidence to suggest that Pre-sale




24
  Even if the Kin that Pre-sale participants ultimately received were considered “securities” (contrary to
SEC guidance and decades of case law), this assertion is still untrue: Pre-sale participants did not even
receive 50% of the Kin they were allocated until one full year after Kin was launched. See Welsh Ex. A at
¶ 39. Because Kin functioned on a blockchain, and thus entirely outside of Kik’s control, Kik did not even
have the ability to restrict transfers of Kin after they were received. See Welsh Ex. A at ¶ 91 (“Kik did not
(and still does not) have the ability to transfer, freeze, or otherwise control the tokens.”). By delaying the
distribution of that Kin, Kik prevented Pre-sale participants from re-selling it for at least one year.


                                                     47
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 55 of 60



purchasers even attempted to resell their SAFTs, as was the case in Telegram. See SEC108 at

12:6-17. Instead, the SEC claims Kik should have placed restrictions on the Kin delivered to Pre-

sale participants post-launch. This argument rests on the baseless assumption that Kin itself is a

security. Regardless, the SEC provides no support for the notion that Pre-sale participants were

motivated to resell their Kin simply because they received it at a discount. The SEC rests its

speculation on the fact that two SAFT participants eventually sold less than 15% of their combined

Kin in 2018. See Opp.at 54 (citing SEC 56.1 ¶¶ 193–194, 196). Neither of these purchasers

immediately resold its Kin in the secondary market. Pantera Capital, the largest Pre-sale purchaser,

did not sell any of its Kin for six months and still owned approximately 90% of its Kin as of

September 2018. SEC 56.1 ¶ 197. The other referenced Pre-sale purchaser, PB Digital, merely

testified that it had sold a portion of its Kin by July 2018, over a year after the date of the alleged

“sale” of securities at issue here.25 The record simply does not support the SEC’s characterization

of the Pre-sale participants’ motivations.

        The SEC also claims that Kik did not take “reasonable care to assure” that the Pre-sale

purchasers were not underwriters. SEC Opp. at 55–56. This is objectively false, as demonstrated

above. The SEC pretends these facts do not exist, and instead cites a number of actions Kik could

have taken to restrict future sales of Kin tokens—which were not securities any more than the

oranges were securities in Howey—and did not even exist at the time the SEC claims the parties

“[became] committed to one another.” SEC Opp. at 55. For example, the SEC claims that Kik

could have asked Pre-sale participants to represent they were not going to resell Kin, or “creat[ed]

the digital equivalent of a restrictive legend for the tokens alerting downstream purchasers that



25
  See Opp. at 57 (contending that the “sale” of securities occurred once the parties signed the SAFT and
became committed to one another); SEC57 (PG Digital signed SAFT on July 3, 2017).


                                                  48
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 56 of 60



resales must be registered or otherwise exempt.” SEC Opp. at 56. The suggestion that Kik should

have added a “digital equivalent of a restrictive legend” to a piece of code that exists on a

blockchain—something that has never been done, and is logistically impossible—reveals the

absurdity of the SEC’s position. It is undisputed that Kik had no control over the transfers of Kin

after it was distributed. See Welsh Ex. A, ¶ 91. Because the SAFT agreements terminated upon

the distribution of Kin, Kik could not exercise control over the SAFT participants’ Kin.

       Finally, the SEC claims that Kik “designed the sales to SAFT participants as part of a

public distribution of Kin,” citing the preliminary injunction decision in Telegram. SEC Opp.

at 55–56. This is false. As explained above, facts in Telegram are highly distinguishable: there,

the first transaction was explicitly conducted for the purpose of distributing Grams to the public.

Here, there was no such purpose, and Kik sold Kin directly to the public in a separate sale. Unlike

Telegram, the Pre-sale was not a necessary vehicle for distributing Kin to the public.

       B.      Kik Made a Good Faith and Reasonable Attempt to Comply with Rule 506(c)
               and Therefore the Pre-Sale Is Exempt from Registration.

       Even if Kik failed to comply with a component of Rule 506(c) (it did not), at minimum it

is entitled to summary judgment on the grounds that it satisfied Rule 508(a) by making a “good

faith” and “reasonable” effort to comply with Rule 506(c). In its Opposition, the SEC fails to

substantively address any of Kik’s efforts to comply with Regulation D. Instead, the SEC claims

(without authority) that the size of the offering makes the alleged failure to comply significant

under Rule 508. SEC Opp. at 56–57. Yet “significance” under Rule 508 is not judged by the

amount of the offering, but rather by the severity of the failure to comply. See 17 C.F.R.

§ 230.508(a)(2) (a failure to comply with a “term, condition or requirement” of Rule 506 will not

result in the loss of an exemption if the failure “was insignificant with respect to the offering as a




                                                 49
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 57 of 60



whole”). Because there is no cap on the amount that can be raised in a Rule 506(c) offering, the

amount Kik raised does not factor into the determination of whether Kik satisfied Rule 508(a).

       Recasting its “single offering” arguments, the SEC claims the Kik did not satisfy

Rule 508(a) on the ground that it was not reasonable for Kik to “create no restrictions on the

transfer of Kin.” Kik did restrict the resale of 50% of their Kin by withholding it for one year.

And regardless, Kin tokens themselves are not securities and there was no need for them to be

restricted. Finally, the SEC repeats its claim that Kik did not take “any of the steps” outlined in

Rule 502(d). SEC Opp. at 57 (emphasis in original). As discussed above, Kik indisputably

complied with each and every step outlined by Rule 502(d) (see Part V.A, supra). This is more

than sufficient to satisfy the reasonableness requirement of Rule 508(a).

       C.      The Pre-Sale Qualifies for an Exemption Under Section 4(a)(2).

       As the SEC concedes, “the applicability of [Section 4(a)(2)] should turn on whether the

particular class of persons affected need the protection of the [Securities] Act. An offering to those

who are shown to be able to fend for themselves is a transaction “‘not involving any public

offering.’” Ralston Purina, 346 U.S. at 125 (emphasis added). Here, it is undisputed that the Pre-

sale participants were sophisticated, high-net-worth individuals that were not in need of the

protections outlined in the SEC’s Opposition. See ECF No. 1 at ¶ 12 (describing Pre-sale

participants as “professional investment funds and other select, wealthy investors”). The SEC also

does not dispute the fact that Pre-sale purchasers were “accredited investors” as defined in

Regulation D of the Act. Kik 56.1 at ¶ 26. The SEC’s sole opposition to Kik’s claim of exemption

under Section 4(a)(2) of the Act is that “Kin were never intended to come rest in the hands of

SAFT participants, but to be dispersed to the broader public that was in need of the Act’s

protections.” SEC Opp. at 58. The SEC cites no authority suggesting that 4(a)(2) turns on whether

the asset could ultimately be transferred to “the broader public,” instead, it exempts “offering[s]

                                                 50
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 58 of 60



to those who are shown to be able to fend for themselves.” Ralston Purina, 346 U.S. at 125. Here,

the “offering” was made to the Pre-sale purchasers. But for the reasons discussed above, the SEC

has put forth no evidence that SAFT participants were simply a means of distributing Kin to the

public. As a result, the Pre-sale qualifies for the 4(a)(2) exemption.

                                         CONCLUSION

       For the reasons stated above and in its moving papers, Kik respectfully requests that the

Court grant its Motion for Summary Judgment.

Dated: May 8, 2019                                 Respectfully submitted,



                                                   By: /s/ Patrick E. Gibbs
                                                      Patrick E. Gibbs (Pro Hac Vice)
                                                      Brett H. De Jarnette (Pro Hac Vice)
                                                      Jenna C. Bailey (Pro Hac Vice)
                                                      Cooley LLP
                                                      3175 Hanover Street
                                                      Palo Alto, CA 94304-1130
                                                      Phone: (650) 843-5000
                                                      Fax: (650) 849-7400
                                                      Email: pgibbs@cooley.com;
                                                      bdejarnette@cooley.com

                                                       Sarah M. Lightdale (SL7122)
                                                       Cooley LLP
                                                       55 Hudson Yards
                                                       New York, NY 10001-2157
                                                       Phone: (212) 479-6374
                                                       Fax: (212) 479-6275
                                                       Email: slightdale@cooley.com

                                                       Luke T. Cadigan (Pro Hac Vice)
                                                       Julianne M. Landsvik (Pro Hac Vice)
                                                       Michael E. Welsh (Pro Hac Vice)
                                                       Cooley LLP
                                                       500 Boylston Street, 14th Floor
                                                       Boston, MA 02116-3736
                                                       Phone: (617) 937-2425
                                                       Email: lcadigan@cooley.com;

                                                 51
Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 59 of 60




                                   Robert W. Pommer III (RP5328)
                                   Kirkland & Ellis LLP
                                   1301 Pennsylvania Avenue, N.W.
                                   Washington, D.C. 20004
                                   Phone: (202) 389-5950
                                   Email: rpommer@kirkland.com

                                   Attorneys for Defendant
                                   KIK INTERACTIVE INC.




                              52
        Case 1:19-cv-05244-AKH Document 82 Filed 05/08/20 Page 60 of 60



                                   CERTIFICATE OF SERVICE

       I, Patrick E. Gibbs, hereby certify that a true and correct copy of the foregoing document

was served on counsel of record via ECF on this 8th day of May, 2020.

                                                                /s/ Patrick E. Gibbs
                                                                    Patrick E. Gibbs




                                               53
